Confidential Execution Version

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (this “Agreement”) is made as of
February 20, 2018 (the “Execution Date”), by and between Sangamo Therapeutics,
Inc., a Delaware corporation having an office at 501 Canal Blvd., Richmond, CA
94804 (“Sangamo”), and Kite Pharma, Inc., a Delaware corporation having an
office at 2225 Colorado Avenue, Santa Monica, CA 90404 (“Kite”).  Gilead
Sciences, Inc., a Delaware corporation having an office at 333 Lakeside Drive,
Foster City, CA 94404 (“Gilead”), is a party to this Agreement solely for
purposes of Section 16.18.  Kite and Sangamo are referred to in this Agreement
individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Kite is a biopharmaceutical company engaged in the development of novel
immunotherapy products, with a primary focus on engineered T cell therapies for
the treatment of oncology indications;

WHEREAS, Sangamo, a biopharmaceutical company, has technology and expertise in
genome editing technology, including through the use of zinc finger nucleases
and adeno-associated viruses, and is applying such technology to develop
therapeutic products for the treatment of genetic diseases, infectious diseases
and cancers; and

WHEREAS, Kite and Sangamo desire to enter into a collaboration to use Sangamo’s
proprietary genome editing technology to research and develop engineered T cell
and NK cell therapies and, if successful, for Kite to further develop and
commercialize such products under an exclusive license from Sangamo, all under
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Kite and Sangamo hereby agree as follows:

Article 1
DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.

1.1“AAV” means (a) adeno-associated virus type 2/6, which has the inverted
terminal repeats from adeno-associated virus type 2 and the capsid from
adeno-associated virus type 6 or

--------------------------------------------------------------------------------

 

(b) any other adeno-associated virus that (i) is useful in Immune Cells and (ii)
is included in a Research Plan.

1.2“Acquired Competing Product” means any Directly Competing Product acquired by
Kite or its Affiliates, whether as part of a Competing Collaboration or
Competing Acquisition.

1.3“Acquired Non-Competing Product” means any product acquired by Kite or its
Affiliates as part of a Competing Program that is not a Directly Competing
Product.

1.4“Affiliate” means, with respect to any Person, any other Person that
controls, is controlled by, or is under common control with, such Person.  For
purposes of this Agreement, a Person shall be deemed to control another Person
if it owns or controls, directly or indirectly, at least fifty percent (50%) of
the equity securities of such other Person entitled to vote in the election of
directors (or, in the case that such other Person is not a corporation, for the
election of the corresponding managing authority), or otherwise has the power to
direct the management and policies of such other Person.  The Parties
acknowledge that in the case of certain entities organized under the laws of
certain countries outside the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage will be substituted in the preceding
sentence, provided that such foreign investor has the power to direct the
management and policies of such entity.

1.5“Allogeneic Modification” means a gene disruption (knock-out) or gene
insertion (knock-in) in an Immune Cell (or the Stem Cell from which the Immune
Cell is differentiated).

1.6“Allo HD Licensed Product” means a product that incorporates, uses or
administers a Modified Cell that was created from Immune Cells obtained from
healthy donors.

1.7“Allo UCL Licensed Product” means a product that incorporates, uses or
administers a Modified Cell that was differentiated from a Universal Cell Line.

1.8“[*]” means, with respect to [*], as applicable, [*], either: (a) [*], if
such Licensed Product [*], or (b), [*], if such Licensed Product [*].

1.9“Auto Licensed Product” means a product that incorporates, uses or
administers a Modified Cell that was created from the individual patient that is
treated with such product.

1.10“[*]” means the [*] or [*].

1.11“Biosimilar Product” means, in a particular country with respect to a
particular Licensed Product, any biopharmaceutical product that: (a) has
received all necessary approvals by the applicable Regulatory Authorities in
such country to market and sell such product as a biopharmaceutical product; (b)
is marketed or sold by a Third Party that either (i) has not obtained the rights
to market or sell such product as a Sublicensee or as a distributor of Kite or
any of its Affiliates or Sublicensees, in each case with respect to such
Licensed Product or (ii) received the right to market or sell such product
pursuant to a license or settlement, in each case in connection with litigation
with Kite, its Affiliate or a Sublicensee under the Biologics Price Competition
and Innovation Act of 2009 or an equivalent under foreign law; and (c) is
approved as (i) a “biosimilar”

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(in the United States) of such Licensed Product, (ii) a “similar biological
medicinal product” (in the EU) with respect to which such Licensed Product is
the “reference medicinal product”, or (iii) if not in the US or EU, the foreign
equivalent of a “biosimilar” or “similar biological medicinal product” of such
Licensed Product; in each case for use in such country pursuant to an expedited
regulatory approval process governing approval of generic biologics based on the
then-current standards for regulatory approval in such country (e.g., the
Biologics Price Competition and Innovation Act of 2009 or an equivalent under
foreign law) and where such regulatory approval was based in part upon clinical
data generated by a Party or any of its Affiliates, licensees or sublicensees
with respect to such Licensed Product.

1.12“BLA” means a Biologic License Application, as defined in the U.S. Public
Health Service Act, as amended, and applicable regulations promulgated
thereunder by the FDA.  

1.13“Business Day” means a day other than a Saturday, Sunday or a day on which
banking institutions in San Francisco, California are required by law to remain
closed, or December 26 through December 31.

1.14“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to the first to occur of January 1, April 1, July 1 or
October 1 after the Effective Date, and the last Calendar Quarter shall end on
the last day of the Term.

1.15“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

1.16“Candidate Target” means [*], and any Other Target selected pursuant to
Section 4.4(a), in each case unless and until any such Target is no longer
considered a Candidate Target pursuant to Section 4.4(b) or 13.3(a).

1.17“CAR” means a chimeric antigen receptor.

1.18“[*]” means [*] or [*].

1.19“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

1.20“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent at least fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, or (b) a transaction or series of related
transactions in which a Third Party, together

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

with its Affiliates, becomes the beneficial owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of such Party, or (c)
the sale or other transfer to a Third Party of all or substantially all of such
Party’s business.

1.21“Combination” means (a) a biopharmaceutical product in finished form
containing both a Modified Cell and one or more Other Compounds that are
separate and distinct from such Modified Cell, in which the Modified Cell and
Other Compounds are co-formulated or co-packaged within a single box or sales
unit or (b) a Modified Cell and Other Compounds are approved for use in
combination and are sold by Kite, its Affiliate or a Sublicensee in separate
packages but at a single price point.

1.22“Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources typically used by biotechnology or pharmaceutical
companies similar in size and scope to such Party (together with its Affiliates)
to perform the obligation at issue, which efforts shall be substantially the
same as those efforts made with respect to other products at a similar stage of
development or in a similar stage of product life, with similar developmental
risk profiles, of similar market and commercial potential, taking into account
the competitiveness of the marketplace, the proprietary position of the
products, the regulatory structure involved, Regulatory Authority approved
labeling, product profile, the profitability of the applicable products, issues
of safety and efficacy, the likely timing of the product’s entry into the
market, the likelihood of receiving Marketing Approval and other relevant
scientific, technical and commercial factors.

1.23“Committee” means the JSC, Project Team and any subcommittee established by
the JSC, as applicable.

1.24“Competing Acquisition” means acquisition of a Third Party or a portion of
the business of a Third Party (whether by merger, stock purchase or purchase of
assets) that is, prior to such acquisition, conducting one or more Competing
Programs involving one or more Candidate Targets.

1.25“Competing Collaboration” means entry of a license, collaboration or other
arrangement with a Third Party with respect to one or more Competing Programs
involving one or more Candidate Targets, or an amendment to an existing license,
collaboration or other arrangement to include a Competing Program involving a
Candidate Target.

1.26“Confidential Information” of a Party means all Know-How, unpublished patent
applications and other non-public information and data of a financial,
commercial, business, operational or technical nature (including information
comprising or relating to concepts, discoveries, inventions, data, designs or
formulae) that is disclosed by or on behalf of such Party or any of its
Affiliates or otherwise made available to the other Party or any of its
Affiliates, whether made available orally, in writing or in electronic form in
connection with this Agreement.  The terms and conditions of this Agreement
shall constitute the Confidential Information of both Parties.

1.27“Control” or “Controlled” means the possession of the ability to grant a
license or sublicense of, or access to, Patent Rights, Know-How, or other
tangible or intangible rights as provided for herein, other than any such
ability obtained pursuant to a license granted under this

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Agreement, without violating the terms of any agreement or arrangement with any
Third Party.  Notwithstanding anything in this Agreement to the contrary, a
Party (or an Affiliate of a Party, as applicable) shall be deemed not to Control
any Patent Rights or Know-How or such other rights that are owned or controlled
by a Third Party described in the definition of “Change of Control” or such
Third Party’s Affiliates (other than such Party and its Affiliates in existence
immediately prior to such Change of Control), except to the extent such Patent
Rights or Know-How or other rights: (a) arise from activities conducted by such
Third Party or its Affiliates under this Agreement after such Change of Control;
or (b) are developed or conceived by such Third Party or its Affiliates after
such Change of Control using or incorporating such Party’s or such Party’s
Affiliates’ technology prior to such Change of Control, including any
improvements thereto.

1.28“Cover” means, with respect to a product and Patent Right, that but for a
license granted to a Person under such Patent Right (or ownership thereof), the
manufacture, use, or sale of such product by such Person would infringe a Valid
Claim included in such Patent Right (considering pending patent applications
under clause (b) of the definition of Valid Claims to be issued with the
then-pending claims).

1.29“Directly Competing Product” means, with respect to a Licensed Product, a
product that is the subject of a Competing Program and that (a) [*]; (b) [*];
(c) [*]; and (d) [*].

1.30“Dollar” means the U.S. dollar, and “$” shall be interpreted accordingly.

1.31“Effective Date” means the first (1st) Business Day after the satisfaction
or waiver of the conditions set forth in Section 12.4 of this Agreement.

1.32“EMA” means the European Medicines Agency or any successor entity thereto.

1.33“EU” means the European Union and its member states as of the Execution Date
and any member states added during the Term, and will be deemed to include the
United Kingdom.

1.34“Excluded Third Party Licenses” means those agreements related to AAV
manufacturing listed on Exhibit A.

1.35“Executive Officer” means (a) with respect to Sangamo, the Chief Executive
Officer (or equivalent) of Sangamo or (b) with respect to Kite, Executive Vice
President, Oncology Therapeutics (or equivalent).

1.36“Existing Third Party Licensor” means any licensor of an Existing Third
Party License.

1.37“Existing Third Party Licenses” means any agreements entered into by Sangamo
with a Third Party prior to the Execution Date, including any amendments thereto
as of the Execution Date, pursuant to which Sangamo Controls any Sangamo
Technology, but excluding all Excluded Third Party Licenses.  All Existing Third
Party Licenses are listed on Exhibit B.

1.38“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.39“Field” means the treatment, adjuvant treatment or palliation of cancer.

1.40“Filing” of a BLA or MAA means the acceptance for filing by a Regulatory
Authority of such filed or submitted BLA or MAA.  

1.41“Final AAV” means an AAV that (a) [*], and (b) [*].

1.42“Final ZFN” means a ZFN that (a) [*], and (b) [*].

1.43“First Commercial Sale” means, with respect to a particular Licensed Product
and country, the first sale in such country of such Licensed Product after
Marketing Approval of such Licensed Product in such country.

1.44“FTE” means the equivalent of a full time person, working for a minimum of
[*] hours per year, conducting activities under a Research Plan, technology
transfer activities, regulatory support activities, or other activities
requested by Kite.  In the case that any individual works partially on such
activities under this Agreement and partially on other work in a given year,
then the full-time equivalent to be attributed to such individual’s work
hereunder shall be equal to the percentage of such individual’s total work time
in such year that such individual spent working on such activities under this
Agreement.  In no event shall (a) any one individual be counted as more than one
(1) FTE; or (b) indirect personnel (including support functions such as
managerial, financial, legal or business development) constitute FTEs, except
for research, development, regulatory and technical operations managers, in each
case, who conduct activities under a Research Plan, technology transfer
activities, regulatory support activities, or other activities requested by
Kite.  Alliance managers and project managers will constitute FTEs solely to the
extent included in a budget under a JSC approved Research Plan.

1.45“FTE Rate” means an initial rate of [*] per FTE per year.  Commencing on
January 1, 2019, the FTE Rate shall be changed annually [*]; provided that the
FTE Rate will in no event be less than [*] per FTE per year.

1.46“GAAP” means the U.S. generally accepted accounting principles, consistently
applied.

1.47“GCP” means the then current good clinical practice standards for clinical
trials for pharmaceuticals, as set forth in the United States Food, Drug and
Cosmetic Act, as amended from time to time, or other applicable law, and such
standards of good clinical practice as are required by the Regulatory
Authorities of the EU and other organizations and Governmental Authorities in
countries for which the applicable Licensed Product is intended to be developed,
to the extent such standards are not less stringent than United States GCP.

1.48“Genome Editing” means [*].

1.49“[*]” mean [*] that [*].

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.50“GLP” means the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58, or comparable regulatory
standards in jurisdictions outside the United States.

1.51“Governmental Authority” means any national, international, federal, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.52“HSR Act” means the Hart-Scott-Rodino Act of 1976.

1.53“Immune Cells” means T-lymphocytes (T cells) and natural killer (NK) cells,
including [*].

1.54“IND” means any investigational new drug application, clinical trial
application, clinical trial exemption or similar or equivalent application or
submission for approval to conduct human clinical investigations filed with or
submitted to a Regulatory Authority in conformance with the requirements of such
Regulatory Authority.

1.55“IND Acceptance” means, with respect to an IND, the earlier of (a) receipt
by Kite, its Affiliate or a Sublicensee of written confirmation from a
Regulatory Authority or other applicable Person that human clinical studies may
proceed under such IND, and (b) expiration of the applicable waiting period
after which human clinical studies may proceed under such IND.

1.56“Invention” means any information, including discoveries, improvements,
modifications, processes, methods, assay, designs, protocols, formulas, data,
inventions, know-how and trade secrets, patentable or otherwise, that is
discovered, generated, conceived and/or reduced to practice by or on behalf of a
Party or its Affiliate or sublicensee pursuant to activities conducted under
this Agreement, including all rights, title and interest in and to the
intellectual property rights therein and thereto.

1.57“[*] Patents” means all Patent Rights claiming [*].

1.58“[*] Patents” means all Patent Rights claiming [*].

1.59“Kite Technology” means all Know-How and Patent Rights that are Controlled
by Kite or its Affiliates as of the Execution Date or during the Research Term
and necessary or useful for Sangamo to perform its obligations under this
Agreement.

1.60“Know-How” means any information, including discoveries, improvements,
modifications, processes, methods, assays, designs, protocols, formulas, data,
inventions, know-how and trade secrets (in each case, patentable, copyrightable
or otherwise), but excluding any Patent Rights, including Materials.

1.61“Law” means any federal, state, local, foreign or multinational law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any order by any

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Governmental Authority, or any license, franchise, permit or similar right
granted under any of the foregoing, or any similar provision having the force or
effect of law.

1.62“Licensed Product” means an Auto Licensed Product, Allo HD Licensed Product
or Allo UCL Licensed Product.

1.63“MAA” or “Marketing Authorization Application” means an application to the
appropriate Regulatory Authority outside of the U.S. for approval to market a
Licensed Product (but excluding Pricing Approval) in any particular
jurisdiction, and all amendments and supplements thereto.

1.64“Major EU Countries” means France, Germany, Italy, Spain, and United
Kingdom.

1.65“Major Market Countries” means [*].

1.66“Marketing Approval” means all approvals, licenses, registrations, or
authorizations necessary for the commercial sale of a Licensed Product in a
given country or regulatory jurisdiction.  Marketing Approval shall include
Pricing Approval if Pricing Approval is necessary for commercial sale of such
Licensed Product in such country or regulatory jurisdiction.

1.67“Modified Cell” means an Immune Cell that [*].   

1.68“MRC Agreement” means that certain Intellectual Property Agreement between
Sangamo, as successor in interest to Gendaq Limited (formerly known as Endlock
Limited), and the Medical Research Council, dated May 21, 1999.

1.69“Net Sales” means the gross amount invoiced for sales of a Licensed Product
by Kite, its Affiliates or Sublicensees to Third Parties, less:

(a)Normal and customary trade, cash and quantity discounts actually given,
credits, price adjustments or allowances for damaged Licensed Products, returns
or rejections of Licensed Products;

(b)Adjustments, allowances, credits, fees, reimbursements, chargeback payments
and rebates (or the equivalent thereof) for Licensed Products granted to group
purchasing organizations or other buying groups, managed health care
organizations, pharmacy benefit management companies, health maintenance
organizations and any other providers of health insurance coverage, health care
institutions (including hospitals) or other health care organizations, Third
Party health care administrators or patient assistance or other similar
programs, or to federal, state/provincial, local and other governments,
including their agencies, or to wholesalers, distributors or other trade
customers;

(c)Compulsory payments and cash rebates related to the sales of such Licensed
Product paid to a governmental authority (or agent thereof) pursuant to
governmental regulations by reason of any national or local health insurance
program or similar program, including required chargebacks and retroactive price
reductions, to the extent allowed and taken; including

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

government levied fees as a result of healthcare reform policies, to the extent
such fees are specifically allocated to sales of such Licensed Product as a
percentage of Kite’s, its Affiliate’s or a Sublicensee’s entire pharmaceutical
product sales;

(d)Amounts invoiced for sales of Licensed Product that are written off as
uncollectible after reasonable collection efforts, in accordance with standard
practices of Kite; provided that any such amounts subsequently collected will be
included in Net Sales for the period in which such amounts were collected;

(e)Reasonable and customary freight, shipping insurance and other transportation
expenses, each directly related to the sale of the Licensed Products (if
actually borne by Kite, its Affiliates or Sublicensees without reimbursement
from any Third Party); and

(f)Sales or excise taxes, tariffs and duties, including, without limitation, VAT
and U.S. sales tax, and all other taxes and government charges related to the
sale of Licensed Product, in each case to the extent that each such item is
actually borne by Kite, its Affiliates or Sublicensees without reimbursement
from any Third Party (but excluding taxes properly assessed or assessable
against the income derived by Kite, its Affiliates or Sublicensees from such
sale).

The transfer of Licensed Products by Kite or one of its Affiliates or
Sublicensees to another Affiliate or Sublicensee shall not be considered Net
Sales, unless such Affiliate or Sublicensee is an end user.  Net Sales will
include the cash consideration received on a sale and the fair market value of
all non-cash consideration. Disposition of Licensed Product for, or use of the
Licensed Product in, clinical trials or other scientific testing, as free
samples, or under named patient use, compassionate use, patient assistance, or
test marketing programs or other similar programs or studies, in each case where
the Licensed Product is provided at or below cost, shall not result in any Net
Sales.

All discounts, allowances, credits, rebates, and other deductions shall be
fairly and equitably allocated to the Licensed Product and other products or
services of Kite, its Affiliates, and Sublicensees such that the Licensed
Product does not bear a disproportionate portion of such deductions. In the
event that any discounts, reductions, payments, or rebates are offered for a
Licensed Product sold in a grouped set of products or services, the applicable
discount, reduction, payment, or rebate for the Licensed Product in such set
shall be based on the weighted average discount, reduction, payment, or rebate
of such grouped set of products or services, each to the extent consistent with
GAAP and Kite’s, its Affiliate’s, or Sublicensee’s usual course of dealing for
its products and services other than the Licensed Product.

The foregoing amounts shall be determined from the books and records of Kite,
its Affiliates or Sublicensees maintained in accordance with GAAP, consistently
applied.  For clarity, if a single item falls into more than one of the
categories set forth in clauses (a) to (f) above, such item may not be deducted
more than once.  With respect to Net Sales not denominated in U.S. Dollars, Kite
shall convert such Net Sales from the applicable foreign currency into U.S.
Dollars in accordance with Section 9.8.

Net Sales for a Combination in a country shall be calculated as follows:

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(i)If the Modified Cell in such Combination and the Other Compounds each are
sold separately in such country in the applicable Calendar Year and are not sold
together at a single price point that is less than A+B, Net Sales will be
calculated by multiplying the total Net Sales (as defined above) of the
Combination by the fraction A/(A+B), where A is the public or list price in such
country of the Modified Cell sold separately in the same formulation and dosage
and for a comparable indication, and B is the (sum of the) public or list
price(s) in such country of the Other Compounds sold separately in the same
formulation and dosage and for a comparable indication, during the applicable
Calendar Year.

(ii)If such Modified Cell is sold independently for the same formulation and
dosage and for a comparable indication of the Other Compounds in such country in
such Calendar Year, but the public or list price in such country of the Other
Compounds cannot be determined, Net Sales will be calculated by multiplying the
total Net Sales (as defined above) of such Combination by the fraction A/C,
where A is the public or list price in such country of such Modified Cell sold
independently and C is the public or list price in such country of the
Combination during the applicable Calendar Year.

(iii)If the public or list price in such country of such Modified Cell cannot be
determined and/or if the Modified Cell and Other Compound are sold together at a
single price point that is less than A+B, the Parties shall discuss an
appropriate allocation of Net Sales to the Modified Cell and to the Other
Compounds in good faith based on an equitable method of determining the same
that takes into account variations in potency, the relative contribution of each
therapeutically active ingredient, and relative value to the end user of each
therapeutically active ingredient.  If the Parties fail to agree on such
allocation, it will be determined by an independent Third Party expert agreed by
the Parties, whose decision will be final and binding on the Parties.

For clarity, no allocation of Net Sales will be applied for a combination
therapy in which a Modified Cell and one or more Other Compounds are each sold
at a different price point and such Modified Cell is invoiced by Kite, its
Affiliate or a Sublicensee and one or more of such Other Compounds are invoiced
by a Third Party.

1.70“NKR” means a Natural Killer activating receptor.

1.71“Other Compound” means, with respect to a Modified Cell, (a) any
pharmaceutically or therapeutically active compound or molecule that is not
within, on the cell surface of, or secreted by, such Modified Cell or (b) any
pharmaceutically or therapeutically active cell that is not such Modified Cell
or another Modified Cell.

1.72“Other Sangamo Patent” means any Sangamo Patent (excluding any Joint Patent)
that [*].

1.73“Other Target” means any Target other than the [*].

1.74“Patent Rights” means all patents and patent applications (which for the
purpose of this Agreement shall be deemed to include certificates of invention
and applications for certificates of invention), including all divisionals,
continuations, substitutions, continuations-in-

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

part, re-examinations, reissues, additions, renewals, revalidations, extensions,
registrations and supplemental protection certificates and the like of any such
patents and patent applications, and any and all foreign equivalents of the
foregoing.

1.75“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization, Governmental
Authority, or other entity.

1.76“Phase 1 Clinical Trial” means a human clinical trial of a Licensed Product
that would satisfy the requirements of 21 C.F.R. 312.21(a) or corresponding
foreign regulations.

1.77“Phase 1/2 Clinical Trial” means a Phase 1 Clinical Trial that (a) is also
designed to satisfy the requirements of 21 C.F.R. 312.21(b) or corresponding
foreign regulations; or (b) is subsequently optimized or expanded to satisfy the
requirements of 21 C.F.R. 312.21(b) or corresponding foreign regulations.

1.78“Phase 2 Clinical Trial” means a human clinical trial of a Licensed Product
that would satisfy the requirements of 21 C.F.R. 312.21(b) and that is intended
to explore a variety of doses, dose response, and duration of effect, and to
generate evidence of clinical safety and effectiveness for a particular
therapeutic indication or therapeutic indications in a target patient
population, or a similar study prescribed by the relevant Regulatory Authorities
in a country other than the United States.

1.79“Pivotal Clinical Trial” means a human clinical trial of a Licensed Product
that (a) would satisfy the requirements of 21 C.F.R. 312.21(c) or corresponding
foreign regulations; or (b) that is intended to provide sufficient efficacy data
to support the Filing of a BLA or MAA for such Licensed Product in such
country.  

1.80“PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency or any
successor entity thereto.

1.81“Pricing Approval” means such governmental approval, agreement,
determination or decision establishing prices for a Licensed Product that can be
charged and/or reimbursed in regulatory jurisdictions where the applicable
Governmental Authorities approve or determine the price and/or reimbursement of
pharmaceutical products.

1.82“[*] Sangamo Patent” means any Sangamo Patent (excluding Sangamo’s interest
in any Joint Patent) that [*].

1.83“Regulatory Authority” means any applicable Governmental Authority
responsible for granting INDs or Marketing Approvals for Licensed Products,
including the FDA, EMA, PMDA and any corresponding national or regional
regulatory authorities.

1.84“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
biopharmaceutical product other than Patent Rights, including orphan drug
exclusivity, new chemical entity exclusivity, data exclusivity, pediatric
exclusivity, rights conferred in the United States under the

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Hatch-Waxman Act, the FDA Modernization Act of 1997 or the Biologics Price
Competition and Innovation Act, or rights similar thereto outside the United
States.

1.85“Regulatory Materials” means any regulatory application, submission,
notification, communication, correspondence, registration and other filings and
submissions made to, received from or otherwise conducted with a Regulatory
Authority in order to research, develop, manufacture, or commercialize a
Licensed Product in a particular country or jurisdiction.  “Regulatory
Materials” include all INDs, BLAs, MAAs and Marketing Approvals.

1.86“Sangamo Equivalent Product” means, with respect to an Acquired Competing
Product or Acquired Non-Competing Product, as applicable, a product that (a)
[*], (b) [*], (c) [*], and (d) [*].  

1.87“Sangamo Genome Technology” means all Know-How and Patent Rights that are
Controlled by Sangamo or its Affiliates as of the Execution Date or during the
Term (excluding Sangamo’s interest in any Joint Inventions and Joint Patents)
that are (a)  related to (i) Genome Editing using ZFNs [*]; and (b) necessary or
useful to develop, manufacture, use, sell, offer for sale, import or otherwise
commercialize a Modified Cell as part of a Licensed Product in the Field in the
Territory; provided however that Sangamo Genome Technology shall exclude ZFN
Design IP, Excluded Third Party Licenses, or any Know-How or Patent Rights
licensed to Sangamo or its Affiliates by a Third Party pursuant to a license
agreement that is not a Third Party License.

1.88“[*] Patents” mean all Patent Rights claiming [*]. For clarity, [*].

1.89“Sangamo Patents” means the Patent Rights included in (a) the Sangamo Genome
Technology; or (b) the Sangamo Product Technology, and including for the
avoidance of doubt, any Product-Specific Sangamo Patents.  The Sangamo Patents
existing as of the Execution Date are listed on Exhibit C.

1.90“Sangamo Product Technology” mean all Know-How and Patent Rights that are
Controlled by Sangamo or its Affiliates as of the Execution Date or during the
Term (excluding Sangamo’s interest in any Joint Inventions and Joint Patents)
that are necessary or useful to develop, manufacture, use, sell, offer for sale,
import or otherwise commercialize a Licensed Product in the Field in the
Territory; provided however that Sangamo Product Technology shall exclude (a)
Sangamo Genome Technology; [*].

1.91“Sangamo Technology” means Sangamo Genome Technology and Sangamo Product
Technology.

1.92“Stem Cells” means cells that have the ability to renew and divide in
culture or in-vivo and to give rise to multiple cell lineages and specialized
cells, including Immune Cells.  Stem Cells include renewable cell sources such
as induced pluripotent stem cells (“iPSCs”) and embryonic stem cells and
hematopoietic stem and progenitor cells.

1.93“Sublicensee” means (a) a Third Party to whom Kite or its Affiliates has
granted or grants rights to develop, manufacture or commercialize a Licensed
Product or (b) any further permitted sublicensee or other grantee of such rights
(regardless of the number of tiers, layers or

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

levels of sublicenses or other grant of such rights), but in each case excluding
for the avoidance of doubt, any distributors or subcontractors.

1.94“Target” means any single antigen (and not a family of antigens) that is
expressed on or in a human malignant tumor cell.

1.95“TCR” means a T cell receptor comprising several subunits including (a) two
heterologous protein subunits including an alpha chain encoded by the TCRA gene
(HGNC ID12027) and a beta chain encoded by the TCRB gene (HGNC ID 12155); (b)
two heterologous protein subunits including a gamma chain encoded by the TCRG
gene (HGNC ID12271) and a delta chain encoded by the TCRD gene (HGNC ID12252);
(c) the pre-TCR-alpha protein encoded by the PTCRA gene (HGNC:21290) or the
murine counterpart, alone or in conjunction with an alpha, beta, gamma, or delta
chain as defined in (a) and (b); or (d) a single molecule, heterodimer, chimera
or any engineered variant of such alpha, beta, gamma, delta, pre-TCR-alpha human
or murine chain combinations.

1.96“Territory” means worldwide.

1.97“Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.98“Third Party Licenses” means the Existing Third Party Licenses and any Third
Party agreement that is deemed to be a Third Party License pursuant to Section
2.5(b), including [*].

1.99“United States” or “U.S.” means the United States of America, including its
territories and possessions.

1.100“[*]” means [*].

1.101“Universal Cell Lines” means [*] created through the ex vivo use of [*].

1.102“Valid Claim” means (a) a claim of an issued and unexpired patent (as may
be extended through supplementary protection certificate or patent term
extension or the like) that (i) has not been revoked or held unenforceable,
unpatentable or invalid by a decision of a court or other governmental agency of
competent jurisdiction that is not appealable or has not been appealed within
the time allowed for appeal, and (ii) has not been abandoned, disclaimed, denied
or admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise, or (b) a claim of a pending patent application that has
been pending less than [*] from the earliest date on which such patent
application claims priority and which claim was filed and is being prosecuted in
good faith and has not been cancelled, withdrawn or abandoned or finally
rejected by an administrative agency action from which no appeal can be taken.

1.103“ZFN” means a zinc finger nuclease polypeptide.

1.104“[*]” means [*].

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.105“ZFN Design IP” mean any Know-How or Patent Rights to the extent related to
the design, screening or optimization of ZFNs, [*].

1.106Interpretation.  In this Agreement, unless otherwise specified:

(a)The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

(b)words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;

(c)the words “shall” and “will” have the same meaning;

(d)references to any specific law, rule or regulation, or article, section or
other division thereof, will be deemed to include the then-current amendments
thereto or any replacement or successor law, rule or regulation thereof;

(e)references to “days” will mean calendar days, unless otherwise specified;

(f)any definition of or reference to any agreement, instrument or other document
herein will be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);

(g)words such as “herein”, “hereof”, and “hereunder” refer to this Agreement as
a whole and not merely to the particular provision in which such words appear;
and

(h)the Exhibits and other attachments form part of the operative provision of
this Agreement and references to “this Agreement” shall include references to
the Exhibits and attachments.

1.107Additional Definitions. The following table identifies the location of
definitions set forth in various Sections of the Agreement:



14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Definition

Section

Abandoning Party

10.2(c)(ii)(2)

[*]

[*]

Base Abandonment

10.2(c)(ii)

Base Patent Jurisdictions

10.2(c)(i)

[*]

[*]

Competing Program

2.4(c)(i)(1)

Confidentiality Agreement

16.8

Continuing Party

10.2(c)(ii)(2)

CREATE Act

10.1(a)(iv)

Development Plan

5.2

Disclosing Party

11.1(a)

Dispute

16.5

[*]

[*]

Indemnified Party

15.3(a)

Indemnifying Party

15.3(a)

Infringer

10.3(b)

Infringing Product

10.3(a)

iPSCs

1.92

Joint Inventions

10.1(a)(iii)

Joint Patents

10.1(a)(iii)

Joint Steering Committee or JSC

3.1

Joint Territories

10.2(c)(i)

[*]

[*]

Kite Indemnitees

15.1

Kite Withholding Tax Action

9.11

Liabilities

15.1

Materials

4.11(a)

[*]

[*]

Negotiation Period

2.6

Non-Base Abandonment

10.2(c)(ii)

Other Joint Patents

10.2(c)(i)

Product Infringement

10.3(a)

Product Marks

10.7

Project Team

3.2

Receiving Party

11.1(a)

Research Plan

4.1

Research Program

4.1

Research Term

4.2

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Royalty Floor

9.6(c)(iii)

Royalty Term

9.6(b)

[*]

[*]

Sangamo Indemnitees

15.2

Sangamo Party

6.3

[*]

[*]

SEC

11.5(b)

[*]

[*]

Third Party Infringement

10.4

Term

13.1

[*]

[*]

[*]

[*]

ZFN License

2.6

 

Article 2
LICENSES

2.1Licenses to Kite.

(a)Research License.  Subject to the terms and conditions of this Agreement,
Sangamo hereby grants to Kite a royalty-free, non-exclusive license, with the
right to grant sublicenses only to its Affiliates and subcontractors, under the
Sangamo Technology, Joint Patents and Joint Inventions, solely to conduct those
research activities allocated to Kite in the Research Plans.

(b)Product License.  Subject to the terms and conditions of this Agreement,
Sangamo hereby grants to Kite an exclusive (even as to Sangamo), royalty-bearing
license, with the right to grant sublicenses solely as provided in Section
2.1(c), under:

(i)the Sangamo Genome Technology and Sangamo’s interest in Joint Inventions and
Joint Patents, to:

(A) make and have made Final ZFNs and Final AAVs solely for the purposes set
forth in (i)(B) below,

(B) use [*] ex vivo (1) on or in Immune Cells to generate Modified Cells solely
for use in Licensed Products in accordance with (ii) below or (2) on or in Stem
Cells to generate Universal Cell Lines solely for use to generate Modified Cells
for use in Licensed Products in accordance with (ii) below, and

(C) make and have made, from the Modified Cells generated pursuant to (i)(B),
additional quantities of such Modified Cells solely for use in Licensed Products
in accordance with (ii) below; and

(ii)the Sangamo Product Technology and Sangamo’s interest in Joint Inventions
and Joint Patents, to:

(A) make and have made Licensed Products using the Modified Cells made through
(i)(B) or (i)(C) above solely for the purposes set forth in (ii)(B) below and

(B) research, develop, use, sell, offer for sale, import, or otherwise
commercialize such Licensed Products in the Field in the Territory.  

For clarity, the license grant in this Section 2.1(b) to Sangamo Technology and
Sangamo’s interest in Joint Inventions and Joint Patents does not include the
rights to make, have made, use, sell, offer

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

for sale, import or otherwise commercialize any pharmaceutically or
therapeutically active ingredient that is (a) not a CAR, TCR, or NKR in a
Modified Cell where each antigen to which such receptor is directed is a
Candidate Target, or (b) a gene insertion (knock-in) or gene disruption
(knock-out), in a Modified Cell, that is not identified in the applicable
Research Plan.  

 

(c)Sublicenses.

(i)Subject to the terms and conditions of this Agreement and the applicable
Third Party Licenses, Kite may grant to one or more Affiliates or Third Parties
(through one or more tiers) a sublicense under the licenses granted by Sangamo
to Kite hereunder. Kite shall remain responsible for the performance of all of
its Affiliates and Sublicensees to the same extent as if such activities were
conducted by Kite, and shall remain responsible for any payments due hereunder
with respect to activities of any of its Affiliates or Sublicensees.

(ii)Kite shall provide Sangamo with a copy of each executed agreement under
which Kite grants a sublicense under the license granted in Section 2.1(b) to
any Affiliates [*] or Sublicensee within thirty (30) days after execution
thereof, which shall be treated by Sangamo as Kite’s Confidential Information.
With respect to those Existing Third Party Licenses identified on Exhibit D or
any additional Third Party License added under Section 2.5(b) that require
Sangamo to provide the applicable Third Party licensor a copy of any agreement
with a Sublicensee or Affiliate of Kite that includes a sublicense under such
Third Party License [*] or a summary of the terms of such agreement, [*].  Prior
to providing a copy of such Sublicensee (or, if applicable, Affiliate) agreement
to Sangamo, Kite may, [*], redact certain terms of any such agreement to the
extent not pertinent to an understanding of a Party’s obligations or benefits
under this Agreement or a verification of compliance with the requirements of
this Agreement; provided further, that [*].

(iii)Each agreement in which Kite grants a sublicense hereunder shall be subject
to the applicable terms and conditions of this Agreement and any Third Party
Licenses sublicensed to such Sublicensee or Affiliate, and shall expressly
include (A) the terms set forth in Exhibits D and D-1 with respect to each
Existing Third Party License sublicensed to a Sublicensee or Affiliate and (B) a
requirement to provide a copy of any agreement granting a sublicense thereunder
to Kite for provision to the applicable Third Party licensor, in the case of
each of (A) and (B), solely to the extent Kite is obligated to provide a copy of
a written agreement with any Affiliate or Sublicensee pursuant to Section
2.1(c)(ii).

(iv)If Kite, its Affiliate, or a Sublicensee cannot grant further sublicenses
under a particular Third Party License, then at Kite’s request in conjunction
with Kite’s granting of a sublicense under this Section 2.1(c), or its
Affiliate’s or Sublicensee’s granting of a further sublicense, Sangamo shall
grant a sublicense under such Third Party License to such Affiliate or
Sublicensee (or further Sublicensee) for no additional consideration to Sangamo
(but subject to Section 2.1(c)(v)) and otherwise on terms that are consistent
with the Third Party License, the sublicense granted by Kite to its Affiliate or
such Sublicensee, and the terms of this Agreement.

(v)[*].

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(d)Retained Rights.  Notwithstanding the exclusive license granted by Sangamo to
Kite, Sangamo retains the rights under the Sangamo Technology, Joint Inventions
and Joint Patents solely to the extent necessary to exercise its rights and
perform its obligations under this Agreement, whether directly or through one or
more licensees or subcontractors.

2.2License to Sangamo.  Subject to the terms and conditions of this Agreement,
Kite hereby grants to Sangamo a royalty-free, non-exclusive license, with the
right to grant sublicenses only to its Affiliates and subcontractors, under the
Kite Technology, Joint Patents and Joint Inventions, solely to conduct those
activities allocated to Sangamo in the Research Plans or those activities
performed by Sangamo at Kite’s request in Sections 5.1(b), 6.1, 6.2 and 7.3.

2.3No Implied Licenses; Negative Covenant.  Except as expressly set forth
herein, neither Party shall acquire any license or other intellectual property
interest, by implication or otherwise, under or to any Patent Rights, Know-How,
or other intellectual property owned or controlled by the other Party.  Neither
Party shall, nor shall permit any of its Affiliates or sublicensees to, practice
any Patent Rights or Know-How licensed to it by the other Party outside the
scope of the license granted to it under this Agreement; provided that,
notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall be deemed to prevent or restrict in any way the ability of those
employees of a Party or its Affiliates or other sublicensees, in each case,
without  use of Confidential Information of the other Party, to conduct any
activities in the Territory, which activities would be allowed under any safe
harbor, research exemption, government or executive declaration of urgent public
health need, or similar right available in law or equity if conducted by a Third
Party.

2.4Exclusivity.

(a)During the Research Term.  Subject to Sections 2.4(c), 2.4(d) and 2.4(e),
during the Research Term, except for activities conducted under this Agreement,
neither Party nor its Affiliates shall, whether for itself or any Third Party
and including the grant or receipt of any license to or from any Third Party,
research, develop, manufacture or commercialize in the Field, any product
containing an engineered Immune Cell that, as a result of ex vivo Genome
Editing, expresses or is capable of expressing on its cell surface a CAR, NKR,
or TCR that is directed to any Target; provided, however, that [*].

(b)After the Research Term.  Subject to Sections 2.4(c), 2.4(d) and 2.4(e),
during the remainder of the Term after the end of the Research Term, except for
activities conducted under this Agreement, neither Party nor its Affiliates
shall, whether for itself or any Third Party and including the grant or receipt
of any license to or from any Third Party, develop, manufacture or commercialize
in the Field, any product containing an engineered Immune Cell that, as a result
of ex vivo Genome Editing, expresses or is capable of expressing on its cell
surface a CAR, NKR, or TCR that is directed to any Candidate Target.

(c)Exceptions for Acquired Competing Program, Collaboration, or Change of
Control.

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(i)By Sangamo.

(1)Acquired Competing Programs. Notwithstanding Sections 2.4(a) and 2.4(b), in
the event that Sangamo or its Affiliate acquires a Third Party or a portion of
the business of a Third Party (whether by merger, stock purchase or purchase of
assets) that is, prior to such acquisition, conducting a research, development,
manufacturing or commercialization program with respect to a Target or Candidate
Target, which program, if conducted by a Party or its Affiliate at such time,
would be a breach of such Party’s exclusivity obligations set forth above (a
“Competing Program”), Sangamo shall either (A) wind-down such Competing Program
promptly following the closing of such acquisition, or (B) use Commercially
Reasonable Efforts to divest such Competing Program promptly following the
closing of such acquisition and in any event within [*] after the closing of
such acquisition; provided that if Sangamo elects option (B), (I) such time
period shall be extended, and Sangamo shall not be in breach of Section 2.4(a)
or 2.4(b), if at the expiration of such time period (and any extensions
thereto), Sangamo provides competent evidence of reasonable ongoing efforts to
divest such Competing Program; and (II) Sangamo shall cease all research (solely
during the Research Term), development and commercialization activities with
respect to such Competing Program if Sangamo has not completed such divestment
within [*] after the closing of such acquisition (it being understood that
Sangamo may thereafter continue its efforts to divest such asset).  For clarity,
if Sangamo elects option (B), the continued conduct of such Competing Program
during such [*] period shall not be deemed a breach of Sangamo’s exclusivity
obligations set forth herein, provided that such Competing Program is conducted
independently of Sangamo’s activities under this Agreement and [*].

(2)Change of Control. In the event of a Change of Control of Sangamo, Sections
2.4(a) and 2.4(b), as applicable, shall not apply to the subject matter of any
Competing Program that (A) is owned or controlled by a Third Party described in
the definition of “Change of Control” or its Affiliates prior to or as of the
closing of such Change of Control, or (B) becomes owned or controlled by such
Third Party or its Affiliates after the closing of such Change of Control, in
each case if such Competing Program is conducted independently of Sangamo’s
activities under this Agreement and [*]; provided further that, [*] following
consummation of such Change of Control, [*].

(ii)By Kite.

(1)Acquired Competing Products. Notwithstanding Sections 2.4(a) and 2.4(b),

(a)if Kite or its Affiliate enters into either a Competing Collaboration with
one or more Directly Competing Product(s) or a Competing Acquisition where the
primary purpose of such Competing Acquisition was to obtain Directly Competing
Products, then Kite shall have [*] following the effective date of the closing
of such transaction to elect one of the following actions with respect to such
Acquired Competing Product(s) upon written notice to Sangamo: [*]; and

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(b)if Kite or its Affiliate acquires one or more Directly Competing Product(s)
in a Competing Acquisition where acquisition of such Directly Competing
Product(s) was not the primary purpose of such Competing Acquisition, then Kite
shall have [*] following the effective date of the closing of such Competing
Acquisition to elect one of the following actions with respect to each such
Acquired Competing Product upon written notice to Sangamo: [*].

(2)[*]. Notwithstanding Sections 2.4(a) and 2.4(b), if Kite or its Affiliates
enters into a Competing Collaboration or a Competing Acquisition that contains
an Acquired Non-Competing Product, then with respect to such Acquired
Non-Competing Product: (a) Kite and its Affiliates shall [*]; (b) Kite shall
[*]; (c) Sangamo and its Affiliates shall [*]; and (d) Sections 2.4(a) and
2.4(b) shall otherwise continue to apply with respect to [*]. For the avoidance
of doubt, [*] on account of acquisition of any Acquired Non-Competing Products.

(3)[*]. Notwithstanding Section 2.4(a), during the Research Term, in the event
that Kite or its Affiliate (a) acquires a Competing Program involving a Target,
whether by [*].

(4)[*]. If Kite elects to terminate this Agreement with respect to Licensed
Product(s) corresponding to the Acquired Competing Product(s), then (a) Sections
2.4(a) and 2.4(b) will terminate [*] with respect to the [*]; (b) Kite will [*];
(c) Kite and its Affiliates shall [*]; and (d) Sangamo and its Affiliates shall
[*].  Kite’s election to terminate this Agreement with respect to the Licensed
Product corresponding to the Acquired Competing Product will [*] or [*].

For example, consider the following hypothetical situation: the Parties are
developing [*], and [*]. If Kite acquires from a Third Party, [*], such product
shall be deemed [*].  If Kite elects to terminate this Agreement with respect to
[*], then: (i) this Agreement would terminate with respect to [*], (ii) Sections
2.4(a) and 2.4(b) would terminate with respect to [*], (iii) the Agreement would
remain in effect with respect to [*], (iv) Kite and its Affiliates would [*],
(v) Sangamo and its Affiliates would [*], (vi) Sections 2.4(a) and 2.4(b) would
otherwise continue to apply [*] with respect to [*], and (vii) Kite would [*].

(5)[*].  

(6)[*].

(7)Consequences of Divestment. If Kite elects to divest a Directly Competing
Product above, Kite shall use Commercially Reasonable Efforts to complete such
divestment within [*] after the effective date of closing of such transaction;
provided that such [*] period shall be extended, and Kite shall not be in breach
of Section 2.4(a) or 2.4(b), if (a) at the expiration of such time period (and
any extensions thereto), Kite provides competent evidence of reasonable ongoing
efforts to divest such Directly Competing Product, and Kite ceases all research
(solely during the Research Term), development and commercialization activities
with respect to such Directly Competing Product within [*] after the closing of
such transaction (it being understood that Kite may thereafter continue its
efforts to divest such asset) and (b) such Directly Competing Product is
conducted independently of Kite’s activities under this Agreement and [*].

20

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(8)Change of Control. In the event of a Change of Control of Kite, Sections
2.4(a) and 2.4(b), as applicable, shall not apply to the subject matter of any
Competing Program that (A) is owned or controlled by a Third Party described in
the definition of “Change of Control” or its Affiliates prior to or as of the
closing of such Change of Control, or (B) becomes owned or controlled by such
Third Party or its Affiliates after the closing of such Change of Control, in
each case if such Competing Program is conducted independently of Kite’s
activities under this Agreement and [*]; provided further that, [*] following
consummation of such Change of Control, [*].

(d)Sangamo Exception. Kite acknowledges that Sangamo, prior to the Execution
Date, entered into agreements pursuant to which it granted licenses to Third
Parties with respect to [*], and that such licenses are not prohibited by this
Section 2.4. Kite also acknowledges that Sangamo, prior to the Execution Date,
entered into material transfer agreements with [*], and that the performance of
such material transfer agreements are not prohibited by this Section 2.4.

(e)Kite Exceptions.

(i)[*]. Sangamo acknowledges that Kite, prior to the Execution Date, entered
into an agreement with [*] with respect to the [*], and that such continued
activities are not prohibited by this Section 2.4; provided that (a) [*]; and
(b) [*].

(ii)[*]. At Kite’s election, provided by written notice to Sangamo, the
exclusivity obligations of each Party set forth in Section 2.4(a) during the
Research Term shall not apply with respect to (a) any Target for which [*]; (b)
any Candidate Target for which [*]; or (c) any Target that [*].  

(iii)[*]. In addition, at Kite’s election, provided by written notice to
Sangamo, the exclusivity obligations of Kite set forth in Section 2.4(b) after
the Research Term shall not apply with respect to any Licensed Product for which
(a) [*]; and (b) [*]. For clarity, during the period of exclusivity with respect
to such Licensed Product, Kite and its Affiliates shall [*].

(iv)[*]. Notwithstanding Sections 2.4(a) and 2.4(b), Kite and its Affiliates may
[*] and [*] shall not be deemed a breach of its exclusivity obligations set
forth in such sections if [*] and [*].

2.5Third Party Licenses.

(a)Terms of Third Party Licenses.  Kite acknowledges that the licenses granted
to Kite in Section 2.1 include sublicenses under certain Sangamo Technology that
is licensed to Sangamo pursuant to Third Party Licenses and that such
sublicenses are subject to those terms and conditions of such Third Party
Licenses, which are (i) set forth on Exhibits D and D-1, in the case of Existing
Third Party Licenses, or (ii) disclosed to Kite in accordance with Section
2.5(b) in the case of other Third Party Licenses.  

(b)Additional Third Party License. If Sangamo or any of its Affiliates desires
to enter into any agreement with a Third Party after the Execution Date to
obtain a license from

21

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

such Third Party to any Know-How or Patent Rights that are necessary or useful
to manufacture, use, or commercialize any Licensed Product (including related
Final ZFNs and [*]) in the Field, other than licenses for [*].

(c)In the event that Sangamo receives written notice of an alleged material
breach by Sangamo or its Affiliates under any Third Party License, where
termination of such Third Party License or any diminishment of the licenses
granted to Kite under the Sangamo Technology is being or could be sought by the
Third Party licensor, then Sangamo will promptly, but in no event less than [*]
days thereafter, provide written notice thereof to Kite and grant Kite the right
(but not the obligation) to cure such alleged breach, and if Kite elects to and
does cure such breach, then Kite may offset any such reasonable out-of-pocket
costs and expenses incurred by or on behalf of Kite or any of its Affiliates or
Sublicensees in connection with curing such breach against Kite’s future payment
obligations to Sangamo under this Agreement.  Each Party shall notify the other
Party if it intends to cure such breach and again promptly after curing such
breach.

(d)In the event that the Third Party License is terminated by the applicable
Third Party licensor, and such Third Party license permits the sublicense to
survive, Kite will have the right, at Kite’s election, to convert the
sublicenses granted under this Agreement by Sangamo to a direct license from the
applicable Third Party licensor to Kite on the terms and conditions contained in
such Third Party License, or such other terms and conditions as may be
negotiated by Kite and the applicable Third Party licensor, and Sangamo will
cooperate with Kite and its Affiliates to effectuate such direct license. In the
event Kite enters into any such direct license with a Third Party licensor, Kite
may offset any such reasonable out-of-pocket costs and expenses incurred by or
on behalf of Kite or any of its Affiliates or Sublicensees in connection with
entering into and exercising its rights or performing under such direct license
to the extent that Sangamo would have borne such costs if the applicable Third
Party License had not been terminated, against Kite’s future payment obligations
to Sangamo under this Agreement.

2.6Right of First Negotiation.  Sangamo hereby grants to Kite a right of first
negotiation to obtain from Sangamo a license to [*] (a “ZFN License”) as
follows.  If, at any time during [*], Sangamo or any Affiliate wishes to grant
to a Third Party a ZFN License with respect to [*], Sangamo shall notify Kite in
writing.  If Kite desires to obtain such a ZFN License, Kite shall promptly
notify Sangamo and, during the [*] period after the receipt of the notice from
Sangamo regarding such ZFN License (the “Negotiation Period”), Kite and Sangamo
shall negotiate exclusively and in good faith to agree upon the terms and
conditions of and enter into a definitive agreement pursuant to which Sangamo
will grant such a ZFN License to Kite.  If Kite does not wish to obtain such a
ZFN License, or if the Parties do not enter into a definitive agreement for such
a ZFN License before the expiration of the Negotiation Period, then Sangamo
shall be free to negotiate with any Third Party with respect to such a ZFN
License and to grant such a ZFN License to any Third Party, without any further
obligations to Kite.  For clarity, the foregoing right of first negotiation
shall expire and shall no longer apply [*] after the expiration of [*].

2.7Right of First Notice.  Sangamo hereby grants to Kite a right of first notice
with respect to commercial licensing to and collaboration with Third Parties
regarding certain products

22

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[*] as follows. If Sangamo wishes to grant a Third Party a license under Sangamo
Technology to, or otherwise collaborate with a Third Party to, develop and
commercialize any product that [*], Sangamo shall, with respect to [*], (a)
notify Kite in writing, (b) not enter into, or allow any of its Affiliates to
enter into, any agreement with a Third Party for such a license or collaboration
during the [*] period after such notice, and (c) have no further obligation to
Kite after the expiration of such [*] period.  The foregoing right of first
notice shall expire and no longer apply after the earlier of (i) [*]; and
(ii) the date of [*], as applicable.

Article 3
GOVERNANCE

3.1Joint Steering Committee.  Within thirty (30) days after the Effective Date,
the Parties shall establish a joint steering committee (the “Joint Steering
Committee” or the “JSC”), composed of three (3) senior officers of each Party or
its Affiliate, to manage the overall collaboration of the Parties under this
Agreement.  The JSC shall in particular:

(a)coordinate the activities of the Parties under this Agreement, including
facilitating communications between the Parties with respect to the research,
development, manufacture and commercialization of Licensed Products;

(b)provide a forum for the discussion of the development, manufacture and
commercialization of Licensed Products;

(c)review and approve each Research Plan and amendment thereto, and supervise
the execution of the Research Plans in multiple functional areas, such as
research, CMC and regulatory strategy;

(d)review and approve, as a [*] or Final ZFN, as appropriate, each [*] or ZFN
that is nominated as such by a Party and meets the criteria therefor set forth
in the applicable Research Plan;

(e)direct and oversee the operation of the Project Team and any other joint
subcommittee established by the JSC, including resolving any disputed matter of
such Committees;

(f)determine the strategy and review procedure for scientific publications and
presentations pertaining to the Licensed Products in accordance with Section
11.4;

(g)establish additional joint subcommittees as it deems necessary or advisable
to further the purpose of this Agreement; and

(h)perform such other functions as appropriate to further the purposes of this
Agreement, as expressly set forth in this Agreement or allocated to it by the
Parties’ written agreement.

3.2Project Team.  Within thirty (30) days after the Effective Date, the Parties
shall establish a joint project team (the “Project Team”) composed of at least
two (2) representatives

23

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

of each Party, to monitor and coordinate the conduct of the Research Program
under all Research Plans.  Each Project Team representative shall have knowledge
and expertise in the research and development of products similar to the
Licensed Products and the Project Team shall include a project manager from each
Party.  The Project Team shall in particular:

(a)coordinate the activities of the Parties under the Research Plans and oversee
the implementation of the Research Plans;

(b)prepare updates and amendments to existing Research Plans and new Research
Plans for additional Licensed Products, and submit such revised or new Research
Plans to the JSC for review and approval;

(c)provide a forum for and facilitate communications between the Parties with
respect to the research projects conducted under the Research Plans; and

(d)perform such other functions as may be appropriate to further the purposes of
this Agreement with respect to the research and development of the Licensed
Products, as directed by the JSC.

3.3Committee Membership and Meetings.

(a)Committee Members.  Each Committee representative shall have appropriate
knowledge and expertise and sufficient seniority (including budgetary authority,
as applicable) within the applicable Party to make decisions (if any) arising
within the scope of the applicable Committee’s responsibilities.  Each Party may
replace its representatives on any Committee on written notice to the other
Party, but each Party shall strive to maintain continuity in the representation
of its Committee members.  Each Party shall appoint one (1) of its
representatives on each Committee to act as a co-chairperson of such
Committee.  The co-chairpersons or project managers shall jointly prepare and
circulate agendas to Committee members before each Committee meeting and shall
direct the preparation of reasonably detailed minutes for each Committee
meeting, which shall be approved by the co-chairpersons and circulated to
Committee members within thirty (30) days of such meeting.

(b)Meetings.  Each Committee shall hold meetings at such times as it elects to
do so, but at least once every three (3) months.  Meetings of any Committee may
be held in person, by audio or video teleconference; provided that unless
otherwise agreed by both Parties, at least one (1) meeting per year for each
Committee shall be held in person, and all in-person Committees shall be held at
locations in the U.S. to be selected by the Parties.  Each Party shall be
responsible for all of its own expenses of participating in any Committee
meetings.  No action taken at any meeting of a Committee shall be effective
unless at least one representative of each Party is participating.

(c)Non-Member Attendance.  Each Party may from time to time invite a reasonable
number of participants, in addition to its representatives, to attend the
Committee meetings in a non‑voting capacity; provided that if either Party
intends to have any Third Party (including any consultant) attend such a
meeting, such Party shall provide prior written notice to the other Party and
obtain the other Party’s approval for such Third Party to attend such meeting,

24

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

which approval shall not be unreasonably withheld or delayed.  Such Party shall
ensure that such Third Party is bound by confidentiality and non-use obligations
consistent with the terms of this Agreement.

3.4Decision-Making. All decisions of each Committee shall be made by unanimous
vote, with each Party’s representatives collectively having one (1) vote.  If
after reasonable discussion and good faith consideration of each Party’s view on
a particular matter before the Project Team or a subcommittee of the JSC and
within the scope of its authority, the representatives of the Parties cannot
reach an agreement as to such matter within five (5) Business Days after such
matter was brought to such Committee for resolution, such disagreement shall be
referred to the JSC for resolution. If after reasonable discussion and good
faith consideration of each Party’s view on a particular matter before the JSC
and within the scope of its authority, the representatives of the Parties on the
JSC cannot reach an agreement as to such matter within [*] Business Days after
such matter was brought to the JSC for resolution or after such matter has been
referred to the JSC, such disagreement shall be referred to the Executive
Officers for resolution. If the Executive Officers cannot resolve such matter
within [*] Business Days after such matter has been referred to them, then,
except with respect to [*], which must be mutually agreed upon by the Parties,
Kite shall have the final decision-making authority, which includes for the
avoidance of doubt, [*]; provided, however, that (a) such decision by Kite shall
be consistent with the terms of this Agreement, and (b) Kite shall not exercise
such final decision-making authority beyond the scope of authority delegated to
the JSC under this Agreement. For clarity, Kite shall not have the final
decision-making authority to: [*].

3.5General Committee Authority.  Each Committee shall have solely the powers
expressly assigned to it in this Article 3 and elsewhere in this Agreement.  No
Committee shall have any power to interpret, amend, modify, or determine or
waive compliance with, this Agreement.

3.6Discontinuation of Participation on a Committee.  The activities to be
performed by each Committee shall solely relate to governance under this
Agreement, and are not intended to be or involve the delivery of services.  Each
Committee shall continue to exist until the first to occur of: (a) the Parties
mutually agreeing to disband the Committee; (b) Sangamo providing written notice
to Kite, at any time after [*], of Sangamo’s intention to disband and no longer
participate in such Committee; or (c) Kite providing written notice to Sangamo,
at any time after [*], of Kite’s intention to disband and no longer participate
in such Committee.  Once a Committee is disbanded, such Committee shall have no
further obligations under this Agreement and, thereafter, each Party shall
designate a contact person, who may be the project manager, for the exchange of
information under this Agreement and decisions of such Committee shall be
decisions as between the Parties (and failure to agree shall be resolved in
accordance with Section 3.4 as if such decision were a JSC decision), subject to
the other terms and conditions of this Agreement.

Article 4
RESEARCH PROGRAM

4.1General.  Subject to the terms and conditions of this Agreement, the Parties
desire to establish a research and preclinical development program (the
“Research Program”) under

25

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

which the Parties will collaborate to conduct research and preclinical
development activities pursuant to one or more mutually agreed research plans
(each, a “Research Plan”), with each Research Plan directed to the research and
early development of one Licensed Product through IND Acceptance for such
Licensed Product.

4.2Research Term.  The initial term of the Research Collaboration (the “Research
Term”) shall be the [*] period after the Effective Date.  Kite shall have the
option to extend the Research Term for up to [*] additional periods of [*]
each.  Kite may exercise the extension option by providing written notice to
Sangamo no later than [*] before the expiration of the then-current Research
Term, which notice shall be accompanied by a non-refundable, non-creditable
extension payment of [*] for each extension.  All research activities assigned
to Sangamo under the Research Plans will need to be completed before the end of
the Research Term; provided, however, that if any such activity is delayed
beyond the end of the Research Term due primarily to factors within Sangamo’s
reasonable control, then Sangamo shall use Commercially Reasonable Efforts to
complete such research activities promptly after the end of the Research Term,
without any extension payment by Kite.

4.3Research Plans.

(a)The JSC shall use Commercially Reasonable Efforts to agree on and approve a
Research Plan for each Licensed Product to be developed hereunder, and all
Research Program activities shall be conducted pursuant to the agreed upon
Research Plans.  The Research Plan for a particular Licensed Product shall set
forth the timeline and details of all research activities to be conducted by the
Parties [*] used to make such Licensed Product [*], and go/no-go success
criteria for such Licensed Product.  Each Research Plan shall identify the genes
of interest for ex vivo use of ZFNs to achieve the desired disruption
(knock-out) and/or knock-in phenotype.  Each Research Plan shall also include
activities to [*].

(b)Each Research Plan shall be developed by the Parties through the Project Team
and subject to approval by the JSC.  As of the Effective Date, the Parties have
agreed upon [*] initial Research Plans, [*]. Such initial Research Plans are
attached hereto as Exhibit E.  From time to time, and on at least an annual
basis, the Project Team shall prepare appropriate amendments to the then-current
Research Plans, including updated budgets, and shall prepare new Research Plans
for additional Licensed Products. In addition, if at any time Sangamo
anticipates exceeding the budget under a Research Plan, or believes that
amendments to any Research Plan are appropriate based on results of activities
conducted under such Research Plan, Sangamo may prepare an amendment to the
Research Plan for the Project Team’s review and approval.  If Kite desires that
Sangamo modify any Final ZFN or [*], Kite may propose that the Project Team
prepare a new Research Plan or amendment to a Research Plan to include the
relevant activities by Sangamo.  The Project Team shall submit such amendments
and new Research Plans to the JSC for review and approval.  Each Party’s
Committee members shall consider in good faith all such amendments proposed by
the other Party.  Each such amended or new Research Plan shall become effective
only upon approval by the JSC.  Each Research Plan shall be consistent with the
terms of this Agreement and shall form a part of this Agreement.  In the event
of an inconsistency between a Research Plan and this Agreement, the terms of
this Agreement will prevail.

26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

4.4Selection of Candidate Targets.

(a)Kite will have the right to nominate one or more Other Targets by written
notice to Sangamo to include in the Research Program under the
Agreement.  Promptly following such written nomination by Kite, the Project Team
shall prepare a Research Plan to research and pre-clinically develop a Licensed
Product directed to such Other Target, and the Project Team shall submit such
Research Plan to the JSC for review and approval.  Once the JSC approves a
Research Plan for a Licensed Product directed to such Other Target, such Other
Target shall become a Candidate Target under this Agreement.  Notwithstanding
the foregoing, the JSC shall not be permitted to approve a Research Plan for any
Other Target during the last [*] of the Research Term or after the expiration or
termination of the Research Term.

(b)If Sangamo believes at any time that [*]. If all Research Plans for all
Licensed Products directed to a Candidate Target are terminated (and none have
been completed), then at such time, such Candidate Target shall no longer be
considered a Candidate Target under this Agreement.  After the completion (but
not early termination) of a Research Plan for a Candidate Target, such Candidate
Target shall remain a Candidate Target unless terminated (or deemed terminated)
by Kite pursuant to Section 13.2(a).

4.5Allocation of Research Responsibilities.  The Research Plan shall reasonably
allocate research activities between the Parties in order to best utilize each
Party’s expertise and resources, and are currently anticipated to be allocated
as follows:

(a)Sangamo shall be responsible for: [*]; and

(b)Kite shall be responsible for all other activities necessary or useful for
the research and early development of the applicable Licensed Product [*].

4.6Substitute Genes.  The JSC may amend the Research Plans to include additional
genes or substitute genes to be edited using ex vivo use of Final ZFNs.

4.7Research Cost.  Kite shall reimburse Sangamo, in accordance with Section 9.2,
for those documented costs and expenses that Sangamo incurs with respect to
activities assigned to it under the JSC-approved Research Plans.

4.8Conduct of Research.  Each Party shall use Commercially Reasonable Efforts to
carry out the activities assigned to it under the Research Plans in accordance
with the timeline therefor contemplated by the applicable Research Plan and
shall conduct such activities in good scientific manner, in compliance with all
applicable Laws in all material respects, including where applicable, cGMP, GLP
and GCP.

4.9Research Records.  Each Party shall maintain, and cause its Affiliates and
their respective employees and subcontractors to maintain, records and
laboratory notebooks of its activities under the Research Plans in sufficient
detail and in a good scientific manner appropriate for regulatory and
intellectual property protection purposes, which records and laboratory
notebooks shall be segregated from other research activities not performed under
this Agreement.  

27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Such records and laboratory notebooks shall be complete and accurate in all
material respects and shall fully and properly reflect all work done, data and
developments made, and results achieved.

4.10Research Reports.  Each Party shall keep the other Party reasonably informed
on the status, progress and results of its activities under the Research Plans
through the regularly scheduled Project Team meetings.  At least two (2)
Business Days before each Project Team meeting, each Party shall submit to the
Project Team a written summary of such activities since its prior report.  The
Project Team shall review and discuss the results, status and progress of the
Research Program. Without limiting the foregoing, Sangamo shall provide Kite
with a final written report within [*] of the completion or earlier termination
of such Research Plan, which report will summarize the research activities
undertaken and all accomplishments achieved under such Research Plan and contain
a copy of all results generated by Sangamo in the performance of such Research
Plan (other than [*]). All such reports shall be deemed Kite’s Confidential
Information.

4.11Materials.  

(a)To facilitate the conduct of the Research Program or the performance of other
activities under this Agreement, either Party may provide to the other Party
certain biological materials or chemical compounds Controlled by the supplying
Party for use by the other Party to conduct its obligations pursuant to one or
more Research Plans including those materials to be provided by Sangamo to Kite
as part of the technology transfer and process development assistance (such
materials or compounds and any progeny and derivatives thereof, collectively,
“Materials”).  All such Materials shall remain the sole property of the
supplying Party, but be subject to the licenses granted herein, shall be used
only in the fulfillment of obligations or exercise of its rights under this
Agreement, shall not be used or delivered to or for the benefit of any Third
Party without the prior written consent of the supplying Party (except as
permitted by Section 2.1(c) or 4.12), and except as provided under Section
4.11(b), shall not be used in research or testing involving human subjects,
unless expressly agreed in writing by the supplying Party.  Except as provided
under Section 4.11(b), the Materials are supplied “as is” and must be used with
prudence and appropriate caution in any experimental work, since not all of
their characteristics may be known.  

(b)As and to the extent set forth in the Research Plan [*] that is attached
hereto as Exhibit E or any amendment to any such Research Plan, Sangamo may
supply to Kite GMP-grade [*] and Final ZFNs in accordance with the terms set
forth on Exhibit F.  

4.12Subcontractors.  Each Party may engage subcontractors to perform any
activities assigned to it under the Research Plans.  Each contract between a
Party and a subcontractor shall be consistent with the provisions of this
Agreement and shall include provisions, including intellectual property
provisions, adequate for the other Party to enjoy the licenses and rights
granted hereunder as though such Party had performed the contracted work
itself.  Each Party shall be responsible for the management of its
subcontractors and shall remain directly responsible for its obligations to
conduct the activities assigned to it under the Research Plans that have been
delegated or subcontracted to any subcontractor, and shall be directly
responsible for the performance of its subcontractors.

28

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Article 5
DEVELOPMENT

5.1General.

(a)Subject to the terms and conditions of this Agreement, as between the
Parties, Kite will be solely responsible for the development of each Licensed
Product in the Field after the completion of the applicable Research Plan, at
Kite’s sole cost and expense.

(b)Upon Kite’s request, Sangamo shall provide reasonable assistance to Kite in
connection with assay development and preclinical development conducted as part
of Kite’s development of Licensed Products in the Field pursuant to Section
5.1(a), including by making its technical personnel reasonably available to Kite
for consultation.  [*].

5.2Development Plans.  The development of each Licensed Product under this
Agreement after the completion of the applicable Research Plan shall be
conducted pursuant to a development plan (each, a “Development Plan”).  The
Development Plan for a particular Licensed Product shall set forth a general
timeline and all material development activities to be conducted in the Field
[*].

5.3Development Diligence.  Kite shall (either directly or through one or more
Affiliates or Sublicensees) use Commercially Reasonable Efforts [*].

5.4Development Costs.  Kite shall be solely responsible for all costs and
expenses incurred in the development of the Licensed Products under this
Agreement.

5.5Development Reports.  The Parties have agreed on the format and required
content of the written reports that Kite will provide for the development of the
Licensed Products, which is set forth in Exhibit G attached hereto.  Kite shall
provide the JSC (or Sangamo, if the JSC has been disbanded) with [*] written
report in accordance with Exhibit G.  Upon Sangamo’s reasonable request, Kite
shall discuss the information in such report with Sangamo and Kite shall timely
respond to Sangamo’s reasonable questions or requests for additional information
relating to the development of the Licensed Products in the Field.

Article 6
REGULATORY

6.1Regulatory Strategies and Responsibilities.

(a)Except as provided under Section 6.1(c) herein, as between the Parties, Kite
shall be responsible for all regulatory affairs for the Licensed Products in the
Field, including the preparation and filing of the IND, BLA, MAA and other
Regulatory Materials for the Licensed Products in the Field, at its sole
expense.

(b)Kite shall provide Sangamo with notice of each IND Acceptance, BLA Filing or
approval, and MAA Filing or approval, in each case, with respect a Regulatory
Authority

29

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

in any Major Market Country (including the EMA) for a Licensed Product in a
timely manner after the submission or receipt thereof.

(c)Upon Kite’s request, Sangamo shall provide reasonable assistance to Kite in
connection with the regulatory activities for the Licensed Products in the
Field, including the preparation of the relevant Regulatory Materials.  [*].

6.2Meetings with Regulatory Authorities.  At Kite’s request, Sangamo shall
provide input to Kite in preparation for any in-person meeting or teleconference
with a Regulatory Authority (or related advisory committees), and shall provide
assistance to Kite in responding to any request of a Regulatory Authority that
relates to any Licensed Product, [*].

6.3Notice for Certain Regulatory Actions.  In the event that Kite issues a
recall, market withdrawal, or takes any other similar action in connection with
any Licensed Product in the Field, and Kite in its reasonable judgment
determines that such action is reasonably related to the Final ZFN used to
manufacture such Licensed Product, then [*].   For clarity, Kite shall have the
sole right to decide and control such action at its own cost and expense. In the
event that Sangamo, its Affiliates, or any of its licensees or sublicensees (a
“Sangamo Party”) issues a recall, market withdrawal, or takes any other similar
action in connection with any product using a Final ZFN, and the applicable
Sangamo Party in its reasonable judgment determines that such action is
reasonably related to the Final ZFN used to manufacture such product, then [*].

Article 7
MANUFACTURING AND SUPPLY

7.1General.  [*], as between the Parties, Kite shall be solely responsible for
the manufacture and supply of all Licensed Products for use in the Field,
including the mRNA encoding the Final ZFNs, the [*], and all other components of
such Licensed Products, at Kite’s sole cost and expense.

7.2Technology Transfer.  At Kite’s request, Sangamo shall provide to Kite or its
designee [*] information in Sangamo’s possession and Control (but excluding any
information licensed by Sangamo under Excluded Third Party Licenses) to the
extent necessary for or used by or on behalf of Sangamo in the (i) non-GMP
manufacture of the Final ZFNs and [*] for use in the Licensed Product and (ii)
the manufacture of the GMP-grade [*] and Final ZFNs provided by Sangamo pursuant
to Section 4.11(b). Sangamo shall cooperate with Kite in good faith to enable a
smooth transfer of such materials. Kite acknowledges that [*]. Sangamo shall not
be under any obligation to [*], provided however, that Sangamo shall [*], and
Kite shall [*].

7.3Process Development and Technology Transfer.  

(a)Except for the assistance to be provided by Sangamo pursuant to Section
7.3(b), Kite shall (either by itself or through its Affiliates or a Third Party
contractor manufacturer) be responsible for process development for
manufacturing of Licensed Products for use in the Field, as part of a Research
Plan or thereafter, at Kite’s sole cost and expense.

30

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(b)Upon Kite’s request, Sangamo shall provide reasonable assistance to Kite in
connection with the technology transfer set forth in Section 7.2 and the
manufacture process development for the mRNAs encoding the Final ZFNs and [*],
including by making its technical personnel reasonably available to Kite for
consultation and introducing Kite to Sangamo’s existing contract manufacturer(s)
for [*] manufacturing.  [*]

Article 8
COMMERCIALIZATION

8.1General.  Subject to the terms and conditions of this Agreement, as between
the Parties, Kite shall be solely responsible, at its sole cost and expense, for
commercialization of Licensed Products in the Field in the Territory.

8.2Commercial Diligence.  Kite shall (either directly or through one or more
Affiliates or Sublicensees) use Commercially Reasonable Efforts to [*].

8.3Commercialization Reports.  The Parties have agreed on the format and
required content of the written reports that Kite will provide for the
commercialization of the Licensed Products, which is set forth in Exhibit H
attached hereto.  Kite shall provide the JSC (or Sangamo, if the JSC has been
disbanded) with [*] written reports in accordance with Exhibit H.

Article 9
FINANCIAL PROVISIONS

9.1Upfront Payment.  Within [*] Business Days of the Effective Date, Kite shall
pay to Sangamo a one-time, non-refundable, non-creditable upfront payment of one
hundred fifty million Dollars ($150,000,000).

9.2Reimbursement of Research and Other Costs. Kite shall reimburse Sangamo for
the cost and expenses incurred by Sangamo under any Research Plan [*] as
follows:

(a)Within [*] days after the end of each Calendar Quarter during which Sangamo
has performed activities under any Research Plan [*], Sangamo shall submit to
Kite a reasonably detailed invoice setting forth the total costs and expenses
incurred by Sangamo during such Calendar Quarter in the course of conducting its
activities under the applicable Research Plan or providing such other requested
Kite assistance, including both internal costs (at the then-current FTE Rate)
and out-of-pocket costs with no mark-up.

(b)For FTE performing Sangamo’s activities under a Research Plan, Kite shall
only be obligated to reimburse Sangamo for the costs of such FTEs at the FTE
Rate to the extent that such costs do not exceed [*] of the budget set forth in
such Research Plan.  If Sangamo anticipates that its FTE costs for any
particular Research Plan will exceed [*] of the approved budget therefor,
Sangamo shall promptly notify the JSC, and the JSC shall discuss in good faith
and decide whether to increase such budget.

(c)For out-of-pocket costs incurred by Sangamo under a Research Plan, Kite shall
reimburse Sangamo for all such out-of-pocket costs, provided however, that if
any actual out-

31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

of-pocket cost exceeds the budget therefor set forth in such Research Plan,
Sangamo shall notify the JSC, and obtain the JSC’s approval, before incurring
such out-of-pocket cost.  The JSC may also agree on an alternative vendor to
provide the requisite goods or services at a cost that does not exceed the
budget therefor.  If the JSC does not approve such excess cost or agree on such
an alternative vendor, Sangamo shall have no obligation to incur such
out-of-pocket costs that exceed the budget therefor.

(d)[*]  

(e)Subject to the limitations set forth in Sections 9.2(b), (c) and (d), Kite
shall pay to Sangamo the undisputed amount set forth in Sangamo’s invoice within
[*] days after Kite’s receipt of each such invoice.

9.3[*] Milestone Payments.  

(a)Subject to the remainder of this Section 9.3, Kite shall pay to Sangamo [*]
upon the first time that [*] and [*].  

(b)Subject to the remainder of this Section 9.3, Kite shall pay to Sangamo [*]
upon the first time that [*] and [*].  

(c)Kite will notify Sangamo within [*] days after achievement of each [*]
milestone event set forth above. After receipt of each such notice, Sangamo
shall submit an invoice for [*] to Kite.  Kite will pay to Sangamo such amount
within [*] days of its receipt of such invoice.

(d)Each [*] milestone payment in this Section 9.3 will be non-refundable,
non-creditable and payable only once.  For clarity, in no event shall Kite pay
Sangamo more than [*] under this Section 9.3, regardless of the number of [*]
achieved.

9.4Development Milestone Payments.  Subject to the remainder of this Section
9.4, Kite shall pay to Sangamo the milestone payments set forth in the table
below within [*] days after the first achievement of the applicable milestone
event with respect to each Licensed Product in the Field (whether by Kite, its
Affiliates or Sublicensees):

Milestone Event with respect to each Licensed Product

Milestone Payments

[*]

[*]

Total Development Milestone Payments per Licensed Product

$125,000,000

 

(a)Each development milestone payment in this Section 9.4 will be
non-refundable, non-creditable, and payable (i) only once for each Licensed
Product, regardless of the number of times that such milestone event is achieved
by such Licensed Product, and (ii) only for the first ten (10) times such
milestone event is achieved, regardless of the number of Licensed Products that
achieve such milestone event. For clarity, in no event shall Kite pay Sangamo
more

32

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

than one billion two hundred and fifty million Dollars ($1,250,000,000) pursuant
to this Section 9.4, regardless of the number of Licensed Products that achieve
any development milestone event.

(b)If [*], then milestone event [*], if not previously achieved with respect to
such Licensed Product, shall be achieved upon [*].

(c)In the event that milestone event [*] is achieved with respect to a Licensed
Product and, at such time, milestone event [*] has not been achieved with
respect to such Licensed Product, then milestone event [*] for such Licensed
Product shall be deemed achieved at the time of achievement of such milestone
event [*].

(d)In the event that any of milestone events [*] is achieved with respect to a
Licensed Product and, at such time, milestone event [*] has not been achieved
with respect to such Licensed Product, then milestone event [*] for such
Licensed Product, as applicable, to the extent not previously achieved, shall be
deemed achieved at the time of achievement of such milestone event [*].

(e)For the purpose of Sections 9.4, 9.5 and 9.6, a Licensed Product shall be
considered a separate Licensed Product from another Licensed Product if such
Licensed Product is [*], in which case such Licensed Product shall, subject to
the limitations set forth in such Sections, be eligible for a separate set of
development milestone payments and sales milestone payments.

(f)Kite will notify Sangamo within [*] days after achievement of each
development milestone event. After receipt of notice of achievement of such
development milestone event, Sangamo shall submit an invoice to Kite for the
corresponding development milestone payment. Kite will pay to Sangamo the
corresponding milestone payment set forth in the table above within [*] days of
its receipt of such invoice.

9.5Sales Milestone Payments.  Subject to the remainder of this Section 9.5, Kite
shall pay to Sangamo the milestone payments set forth in the table below when
the annual aggregate Net Sales of each Licensed Product first reach the values
indicated below.

Annual Net Sales of each Licensed Product in the Territory per Calendar Year

Milestone Payments

1.Exceed [*]

[*]

2.Exceed [*]

[*]

3.Exceed [*]

[*]

Total Sales Milestone Payments (per Licensed Product)

$175,000,000

 

(a)Each sales milestone payment in this Section 9.5 will be non-refundable,
non-creditable and payable (i) only once for each Licensed Product, regardless
of number of times such milestone event is achieved by such Licensed Product;
and (ii) only for the first ten (10) times

33

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

such milestone event is achieved, regardless of the number of Licensed Products
that achieve such milestone event.  For clarity, in no event shall Kite pay
Sangamo more than one billion seven hundred and fifty million Dollars
($1,750,000,000) pursuant to this Section 9.5, regardless of the number of
Licensed Products that achieve any sales milestone event.

(b)The milestone payments in this Section 9.5 shall be additive, such that if
more than one milestone event specified above is achieved in the same Calendar
Year, then the milestone payments for all such milestone events so achieved
shall be payable in the same Calendar Year in accordance with Section 9.5(c).

(c)As part of the Calendar Quarterly royalty report in Section 9.6(d), Kite
shall notify Sangamo if the aggregate annual Net Sales of any Licensed Product
first reached a value set forth above during the Calendar Quarter to which such
report pertains.  Kite shall pay to Sangamo the applicable sales milestone
payment(s) concurrent with the delivery of such report.

9.6Royalty Payments.

(a)Royalty Rates.  Subject to the remainder of this Section 9.6, Kite shall make
non-refundable and non-creditable (except as otherwise provided in this
Agreement) royalty payments to Sangamo on the incremental annual Net Sales of
each Licensed Product at the applicable royalty rates set forth below.

For that portion of annual Net Sales of each Licensed Product in the Territory

Royalty Rate

1.Less than or equal to [*]

[*]

2.Greater than [*]
but less than or equal to [*]

[*]

3.Greater than [*]

[*]

 

By way of example only, if Kite, its Affiliates and Sublicensees sell two
Licensed Products in the Territory in a given Calendar Year and the Net Sales in
the Territory of the first Licensed Product in such year are [*] and the Net
Sales in the Territory of the second Licensed Product in such year are [*], then
the royalties payable by Kite under this Section 9.6(a) during such year would
be calculated as follows:

Royalty for the first Licensed Product:

[*]

Royalty for the second Licensed Product:

[*]

(b)Royalty Term.  Kite’s royalty payment obligations under Section 9.6(a) shall,
on a Licensed Product-by-Licensed Product and country-by-country basis, commence
on the First Commercial Sale of such Licensed Product in such country and expire
upon the latest of:

34

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(i) the expiration of the last to expire Valid Claim [*] in such country that
Covers the manufacture, use or sale of (A) such Licensed Product (including the
Modified Cell contained therein) or (B) any Final ZFN or [*] used to generate
(1) the Modified Cell in such Licensed Product or (2) the Universal Cell Line
from which the Modified Cell in such Licensed Product was differentiated; (ii)
the expiration of all applicable Regulatory Exclusivity, if any, for such
Licensed Product in such country; and (iii) [*] years after the First Commercial
Sale of such Licensed Product in such country (the “Royalty Term”). Upon
expiration of a Royalty Term for a Licensed Product in a given country, the
product license granted to Kite in Section 2.1(b) will automatically become
fully paid-up, perpetual, irrevocable, and royalty-free with respect to such
Licensed Product in such country, except that expiration of such Royalty Term
shall not affect Kite’s obligation to pay royalties or sales milestone payments
on Net Sales of such Licensed Product sold prior to such expiration.

(c)Royalty Reductions.

(i)Subject to Section 9.6(c)(iii) below, on a Licensed Product-by-Licensed
Product and country-by-country basis, royalties on Net Sales of a Licensed
Product in a country shall be reduced by:  

(1)[*], at any time when there is no Valid Claim [*] in such country that Covers
the manufacture, use or sale of (A) such Licensed Product (including the
Modified Cell contained therein) or (B) any Final ZFN or [*] used to generate
(1) the Modified Cell in such Licensed Product or (2) the Universal Cell Line
from which the Modified Cell in such Licensed Product was differentiated; and

(2)[*], if there is a Biosimilar Product of such Licensed Product being sold in
such country and the unit volume of such Biosimilar Product exceeds [*] of the
combined unit volume of such Licensed Product and such Biosimilar Product sold
in such country during such Calendar Quarter (which determinations of unit
volume shall be based on a mutually acceptable calculation method and using
market share data provided by a reputable and mutually agreed upon provider,
such as IQVIA (f/k/a Quintiles IMS Health).

(ii)If it is necessary or useful for Kite to obtain a license or assignment from
a Third Party [*] in a particular country in order to develop, use, manufacture,
import, sell or otherwise commercialize a Licensed Product [*] in the Field in a
particular country in the Territory and Kite obtains such a license or
assignment, then, subject to Section 9.6(c)(iii) below, Kite may deduct, from
the royalty payment that would otherwise have been due pursuant to Section
9.6(a) with respect to Net Sales of such Licensed Product in such country in a
particular Calendar Quarter, an amount equal to [*] paid by Kite to such Third
Party pursuant to such license or assignment on account of the sale of such
Licensed Product in such country during such Calendar Quarter.  

(iii)Notwithstanding the foregoing, during any Calendar Quarter in the Royalty
Term for any Licensed Product in any country in the Territory, the operation of
Sections 9.6(c)(i)(1), 9.6(c)(i)(2) and 9.6(c)(ii) individually or in
combination shall not reduce the royalties due to Sangamo with respect to Net
Sales of such Licensed Product in such country during such Calendar Quarter to
less than the greater of (1) [*] of the royalties that would otherwise have been

35

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

due under Section 9.6(a) with respect to such Net Sales without any such
reduction or deduction; or (2) the sum of (A) the total royalties owed by
Sangamo to Third Parties with respect to such Net Sales [*], plus (B) [*] of
such Net Sales; provided, however, that [*] with respect to such Net Sales [*]
(the “Royalty Floor”). Any amount of royalty reduction that Kite is entitled to
take with respect to a particular Licensed Product in a particular country but
that is limited by the foregoing Royalty Floor shall be carried forward and Kite
may reduce subsequent royalty payment amounts due to Sangamo hereunder in
accordance with this Section 9.6(c)(iii) by such amount, until the full amount
that Kite was entitled to reduce royalty payments has been applied.

(d)Reports and Payment.  Within [*] days after the end of each Calendar Quarter
during the applicable Royalty Term, Kite shall (i) provide Sangamo with a report
that contains the following information for the applicable Calendar Quarter, on
a Licensed Product-by-Licensed Product and country-by-country basis: (A) the
amount of gross sales of the each Licensed Product, (B) an itemized calculation
of Net Sales showing deductions provided for in the definition of “Net Sales,”
(C) a calculation of the royalty due on such sales, including any reductions or
deductions made in accordance with Section 9.6(c), (D) the exchange rate for
such country, and (E) whether any sales milestone event has been achieved during
such Calendar Quarter; and (ii) pay in Dollars all royalty and sales milestone
payments due to Sangamo for such Calendar Quarter.  

9.7Payments for Third Party IP Rights. Sangamo shall remain responsible for all
obligations to and payments of royalty, milestone and other payments under (a)
Existing Third Party Licenses; (b) Third Party licenses [*]; and (c) [*] Third
Party Licenses entered into after the Execution Date; provided however that Kite
shall be responsible for paying (i) those payments under Existing Third Party
Licenses for which [*]; and (ii) those payments under Third Party licenses
entered into by Sangamo after the Effective Date that are deemed Third Party
Licenses pursuant to Section 2.5(b) and in accordance with the terms set forth
in such Section 2.5(b).  Sangamo shall provide Kite with (x) written notice
describing any royalty and other reports required from Kite to permit Sangamo to
comply with its reporting and payment obligations under such Third Party
Licenses, which reports Kite shall provide within [*] days after receipt of such
notice, and (y) an invoice for any payments owed by Kite pursuant to this
Section 9.7, including those based on reports provided by Kite pursuant to the
preceding clause (x), and Kite shall pay the undisputed portion of such invoice
within [*] days of its receipt of such invoice. Sangamo shall pay such amounts,
to the extent that Sangamo has timely received the necessary information from
Kite, to the applicable Third Party on or before the applicable due date.

9.8Currency; Exchange Rate.  All payments to be made by Kite to Sangamo under
this Agreement shall be computed and paid in Dollars by bank wire transfer in
immediately available funds to a bank account designated by Sangamo by written
notice. With respect to sales of a Licensed Product and other amounts received
that are invoiced in a currency other than U.S. dollars, such amounts and
amounts payable will be converted to U.S. dollars using the exchange rate
mechanism generally applied by Kite or its Affiliates in preparing its financial
statements for the applicable Calendar Quarter, provided that such mechanism is
in compliance with GAAP.

9.9Late Payments.  If Sangamo does not receive payment of any undisputed sum due
to it on or before the due date therefor, simple interest shall thereafter
accrue on the sum due from the due date until the date of payment at a per-annum
rate of [*] over the then-current one month

36

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

USD-LIBOR as quoted on Bloomberg (or if it no longer exists, similarly
authoritative source) or the maximum rate allowable by applicable Law, whichever
is less.  

9.10Disputed Payments.  If Kite disputes in good faith the amount of any invoice
provided by Sangamo pursuant to this Agreement or the obligation to make any
payment alleged by Sangamo to be due hereunder, Kite shall notify Sangamo in
writing within [*] days of Kite’s receipt of such invoice or allegation, and the
Parties shall use good faith efforts to promptly resolve such dispute; provided,
that any failure to provide such notice shall not limit or restrict Kite to
dispute the amount or basis for such payment in the future.

9.11Withholding Taxes.

(a)Taxes on Income.  Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
activities of the Parties under this Agreement.

(b)Tax Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of the milestone payments, royalties and other payments made by Kite to
Sangamo under this Agreement.  To the extent Kite is required to deduct and
withhold taxes on any payment to Sangamo, Kite shall pay the amounts of such
taxes to the proper Governmental Authority in a timely manner and promptly
transmit to Sangamo an official tax certificate or other evidence of such
payment sufficient to enable Sangamo to claim such payment of taxes.  Sangamo
shall provide Kite any tax forms that may be reasonably necessary in order for
Kite to not withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty, to the extent legally able to do
so.  Sangamo shall use reasonable efforts to provide any such tax forms to Kite
in advance of the due date.  Each Party shall also provide the other Party with
reasonable assistance to enable the recovery, as permitted by Law, of
withholding taxes or similar obligations resulting from payments made under this
Agreement, such recovery to be for the benefit of Sangamo.

(c)Taxes Resulting From Kite’s Action.  If a withholding or deduction obligation
arises as a result of any action by Kite, including any assignment, sublicense,
change of place of incorporation, or failure to comply with applicable Laws or
filing or record retention requirements (an “Kite Withholding Tax Action”), then
the sum payable by Kite (in respect of which such deduction or withholding is
required to be made) shall be increased to the extent necessary to ensure that
Sangamo receives a sum equal to the sum which it would have received had no such
Kite Withholding Tax Action occurred.    

9.12Records and Audit Rights.  Each Party shall maintain complete and accurate
records in sufficient detail to permit the other Party to confirm the accuracy
of the amount of research and other costs to be reimbursed, achievement of
milestones, royalties and other amounts payable under this Agreement for the
then current Calendar Year, and during the preceding [*] Calendar Years.  Upon
reasonable prior notice, which shall be no less than upon [*] days prior written
notice, such records shall be open during regular business hours for a period of
[*] years from the creation of individual records for examination by an
independent certified public accountant selected by the auditing Party and
reasonably acceptable to the audited Party for the

37

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

sole purpose of verifying for the auditing Party the basis and accuracy of the
financial reports furnished by the audited Party pursuant to this Agreement or
of any payments made, or required to be made, by or to the audited Party
pursuant to this Agreement; provided however, that records for a particular
period may only be audited once.  Such audits may occur no more often than
[*].  Such auditor shall enter into a confidentiality agreement between the
auditor and the auditing Party and not disclose the audited Party’s Confidential
Information to the auditing Party. Any undisputed amounts shown to be owed but
unpaid, or overpaid and in need of refund, shall be paid or refunded (as the
case may be) within [*] days after the accountant’s report, plus interest (as
set forth in Section 9.9) from the original due date.  The auditing Party shall
bear the full cost of such audit unless such audit reveals an underpayment by
more than [*] of the amount due for the entire period being audited, in which
case the audited Party shall reimburse the auditing Party for the reasonable
costs for such audit.  

9.13Payments.  Notwithstanding the non-refundable or non-creditable nature of
any payments hereunder, but subject to the limitations set forth in Section
15.5, nothing in  this Agreement shall limit either Party’s rights to assert or
obtain damages for breach of this Agreement, including damages calculated based
on the payments made under this Agreement.

Article 10
INTELLECTUAL PROPERTY RIGHTS

10.1Inventions.  

(a)Ownership.  

(i)Excluding [*], and subject to Section 10.1(a)(v), ownership of all Inventions
shall be based on inventorship, as determined in accordance with the rules of
inventorship under United States patent laws, and  each Party shall solely own
any Inventions made solely by its and its Affiliates’ and sublicensees’
employees, agents, or independent contractors, and the Parties shall jointly own
any Inventions that are made jointly by employees, agents, or independent
contractors of one Party and its Affiliates and sublicensees together with
employees, agents, or independent contractors of the other Party and its
Affiliates and sublicensees.

(ii)To the extent any Invention within [*] is made by or on behalf of [*] or its
Affiliates, whether solely or jointly with [*], [*] shall and hereby does assign
to [*] all of [*] and its Affiliates’ and subcontractors’ interest in such
Invention, including damages for past infringement. Upon [*] request, [*] shall
execute and take such further actions reasonably necessary to effectuate [*]
ownership in and to such Inventions included within [*].  [*] shall not, without
[*] prior written consent, file any patent application claiming an Invention
that [*].

(iii)All Inventions jointly owned by the Parties as set forth above shall be
referred to as “Joint Inventions”.  All Patent Rights claiming patentable Joint
Inventions shall be referred to herein as “Joint Patents”.  Except to the extent
either Party is restricted by (A) the licenses granted to the other Party or (B)
the covenants provided by a Party under this Agreement, each Party shall be
entitled to practice, license (through multiple tiers), assign (their respective

38

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

interest only) and otherwise exploit the Joint Inventions and Joint Patents in
all countries and jurisdictions without the duty of accounting or seeking
consent from the other Party.

(iv)Notwithstanding anything to the contrary in this Agreement, neither Party
will have the right to invoke the Cooperative Research and Technology
Enhancement Act of 2004, 35 U.S.C. § 103(c)(2)-(c)(3) (the “CREATE Act”) when
exercising its rights under this Agreement without the prior written consent of
the other Party.  In the event that a Party is permitted to invoke the CREATE
Act as required by the preceding sentence, the Parties will cooperate and
coordinate their activities with respect to any submissions, filings or other
activities in support thereof.  The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in the CREATE Act.

(v) Kite shall not, and shall not permit its Affiliates or Sublicensees to, (A)
[*] or (B) [*]. [*]  Sangamo shall not, and shall not permit its Affiliates,
licensees, or sublicensees to, (1) [*]; or (2) [*]. [*]

(b)Non-Exclusive Licenses.  

(i)Kite hereby grants to Sangamo, subject to the licenses and covenants in this
Agreement, a worldwide, non-exclusive, fully-paid, royalty-free, perpetual,
irrevocable license, with the right to grant sublicenses only in connection with
a license under other Patent Rights and Know-How Controlled by Sangamo, under
the [*].

(ii)Sangamo hereby grants to Kite, subject to the licenses and covenants in this
Agreement, a worldwide, non-exclusive, fully-paid, royalty-free, perpetual,
irrevocable license, with the right to grant sublicenses only in connection with
a license under other Patent Rights and Know-How Controlled by Kite, under the
[*].

(c)Disclosure.  Each Party shall promptly disclose to the other Party all
Inventions made by or on behalf of such Party and its Affiliates and
sublicensees, including all invention disclosures or other similar documents
submitted to such Party by its, or its Affiliates’ or sublicensees’, employees,
agents or independent contractors relating to such Inventions, and shall also
respond promptly to reasonable requests from the other Party for additional
information relating to such Inventions.

(d)Personnel Obligations.  Each employee, agent or independent contractor of a
Party or its respective Affiliates or sublicensees performing work under this
Agreement shall, prior to commencing such work, be bound by invention assignment
obligations, including: (i) promptly reporting any invention, discovery, process
or other intellectual property right; (ii) presently assigning to the applicable
Party all of his or her right, title and interest in and to any invention,
discovery, process or other intellectual property (excluding any agreements with
academic universities and/or other governmental entities, for which a
non-exclusive license, or an option for an exclusive license may be obtained);
(iii) cooperating in the preparation, filing, prosecution, maintenance, defense,
and enforcement of any patent and patent application; and (iv) performing all
acts and signing, executing, acknowledging and delivering any and all documents
required for effecting the obligations and purposes of this Agreement.  It is
understood

39

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and agreed that such invention assignment agreement need not reference or be
specific to this Agreement.

10.2Patent Prosecution.

(a)[*] Patents.

(i)As between the Parties, [*] shall have the first right, but not the
obligation, to file, prosecute and maintain [*] Patents throughout the world, at
its sole cost and expense.  [*] shall keep [*] reasonably informed of the status
of [*] Patents and shall promptly provide [*] with material correspondence
received from any patent authorities in connection therewith.  In addition, [*]
shall promptly provide [*] with drafts of all proposed material filings and
correspondence to any patent authorities with respect to [*] Patents for [*]
review and comment prior to the submission of such proposed filing or
correspondence.  [*] shall confer with [*] and take into consideration [*]
reasonable comments prior to submitting such filing or correspondence, provided
that [*] provides such comments within [*] Business Days of receiving the draft
filing or correspondence from [*].  If [*] does not provide comments within such
period of time, then [*] shall be deemed to have no comment to such proposed
filing or correspondence.  In case of a disagreement between the Parties with
respect to the filing, prosecution or maintenance of [*] Patents, the final
decision shall be made by [*], provided however, that such final decision is not
reasonably expected to be detrimental to the prosecution or enforcement of any
Patent Right [*].

(ii)[*] shall notify [*] of any decision to cease prosecution and/or maintenance
of any [*] Patent in any country.  [*] shall provide such notice sufficiently in
advance of any filing or payment due date, or any other due date that requires
action in order to avoid loss of rights, in connection with such [*] Patent.  In
such event, [*] shall permit [*], at its discretion and expense, to continue
prosecution or maintenance of such [*] Patent in such country; subject to
keeping [*] reasonably informed of the status of [*] Patents and promptly
providing [*] with material correspondence received from any patent authorities
in connection therewith.  [*] prosecution or maintenance of such [*] Patent
shall not change the Parties’ respective rights and obligations under this
Agreement with respect to such [*] Patent other than with respect to those
prosecution and maintenance activities expressly set forth in this Section
10.2(a). In case of a disagreement between the Parties with respect to the
filing, prosecution or maintenance of [*] Patents following [*] election to
continue such prosecution and maintenance, the final decision shall be made by
[*]; provided however, that such final decision is not reasonably expected to be
detrimental to the prosecution or enforcement of any Patent Right [*].

(iii)For the purpose of this Article 10, “prosecution” shall include any
post-grant proceeding, including supplemental examination, post grant review
proceeding, patent interference proceeding, opposition proceeding, reissue and
reexamination, but excluding inter parties reviews, which shall be governed by
Section 10.3.

(b)[*] Patents.

(i)As between the Parties, [*] shall have (A) the sole right, but not the
obligation, to file, prosecute and maintain those [*] Patents other than [*]
Patents throughout the

40

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

world, at its sole cost and expense, and (B) the first right, but not the
obligation, to file, prosecute and maintain those [*] Patents.  [*] shall keep
[*] reasonably informed of the status of all such [*] Patents and shall promptly
provide [*] with material correspondence received from any patent authorities in
connection therewith.

(ii)In addition, with respect to those [*] Patents (A) that [*] or (B) that are
[*] ((A) and (B), collectively, the “[*] Patents”), [*] shall promptly provide
[*] with drafts of all proposed material filings and correspondence to any
patent authorities with respect to such [*] Patents for [*] review and comment
prior to the submission of such proposed filing or correspondence.  [*] shall
confer with [*] and take into consideration [*] reasonable comments prior to
submitting such filing or correspondence, provided that [*] provides such
comments within [*] Business Days of receiving the draft filing or
correspondence from Sangamo.  If [*] does not provide comments within such
period of time, then [*] shall be deemed to have no comment to such proposed
filing or correspondence.  In case of a disagreement between the Parties with
respect to the filing, prosecution or maintenance of such [*] Patents, the final
decision shall be made by [*], provided however, that such final decision is not
reasonably expected to be detrimental to the prosecution or enforcement of any
Patent Right [*].

(iii)[*] shall notify [*] of any decision to cease prosecution and/or
maintenance (a “[*] Abandonment”) of any [*] Patents in any country.  [*] shall
provide such notice of a [*] Abandonment sufficiently in advance of any filing
or payment due date, or any other due date that requires action in order to
avoid loss of rights, in connection with such [*] Patent.  

(1)In the event of a [*] Abandonment with respect to any [*] Patents other than
those that [*], if requested by [*], [*] shall, at [*] election, acting
reasonably, either (a) permit [*], at its discretion and expense (provided that
[*]), to continue prosecution or maintenance of such [*] Patent in such country,
subject to keeping [*] reasonably informed of the status of such [*] Patent and
promptly providing [*] with material correspondence received from any patent
authorities in connection therewith, or (b) itself continue prosecution or
maintenance of such [*] Patent in such country, at [*] expense (provided that
[*]), in which case [*] shall continue to have the review and comment rights
provided for in Section 10.2(b)(ii) above.  [*] prosecution or maintenance of
any such [*] Patent shall not change the Parties’ respective rights and
obligations under this Agreement with respect to such [*] Patent other than with
respect to those prosecution and maintenance activities expressly set forth in
this Section 10.2(b). In case of a disagreement between the Parties with respect
to the filing, prosecution or maintenance of any such [*] Patents following [*]
request and [*] election to continue such prosecution and maintenance, whether
by [*] or by [*], the final decision shall be made by [*], provided however,
that such final decision is not reasonably expected to be detrimental to the
prosecution or enforcement of any Patent Right [*].

(2)In the event of a [*] Abandonment with respect to any [*] Patents that [*],
at [*] election, acting reasonably, [*] shall and hereby does assign to [*] its
right, title and interest in and to such [*] Patent in such country, including
damages for past infringement, and [*] itself shall continue prosecution or
maintenance of such Patent Right in such country, at its sole cost and expense.
[*] shall execute all documents and instruments and cooperate with [*]

41

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and its representatives to effectuate such assignment at [*] sole cost. [*] will
and hereby does grant [*], subject to the licenses and covenants contained in
this Agreement, a worldwide, non-exclusive, royalty-free, perpetual, irrevocable
license, with the right to grant sublicenses, under any such assigned [*] Patent
to research, develop, manufacture, commercialize and otherwise exploit any and
all products; provided however, that the right to grant sublicenses shall [*].

(3)For the avoidance of doubt, [*] shall have no rights to conduct prosecution
and/or maintenance of any Patent Rights contained within [*], except for those
Patent Rights that are [*] Patents.

(c)Joint Patents.

(i)As between the Parties, (A) Sangamo shall have the first right, but not the
obligation, to file, prosecute and maintain [*] Joint Patents throughout the
world, at the Parties’ joint cost and expense with respect to those
jurisdictions set forth on Exhibit J (the “Base Patent Jurisdictions”), and (B)
Kite shall have the first right, but not the obligation, to file, prosecute and
maintain the Joint Patents that are not [*] Joint Patents (the “Other Joint
Patents”) throughout the world, at the Parties’ joint cost and expense with
respect to the Base Patent Jurisdictions.  The Parties shall jointly share all
costs and expenses to file, prosecute and maintain Joint Patents in
jurisdictions other than the Base Patent Jurisdictions; provided however, that
if the Party with the first right to file a particular Joint Patent elects to
file, prosecute, and maintain such Joint Patent in any jurisdiction other than
the Base Patent Jurisdictions, and the other Party does not wish to pay its 50%
share of such costs and expenses in such jurisdiction, then such other Party
shall have the right to elect not to pay its 50% share, which election shall be
deemed a Non-Base Abandonment with respect to such Joint Patent in such
jurisdiction.  Each prosecuting Party shall keep the other Party reasonably
informed of the status of each Joint Patent prosecuted by such Party in the Base
Patent Jurisdictions and those other jurisdictions where the Parties jointly
share the costs and expenses for such Joint Patent (collectively, the “Joint
Territories” with respect to such Joint Patent) and shall promptly provide the
other Party with material correspondence received from any patent authorities in
connection therewith.  In addition, each prosecuting Party shall (x) promptly
provide the other Party with drafts of all proposed material filings and
correspondence to any patent authorities with respect to such Joint Patents in
the Joint Territories for the other Party’s review and comment prior to the
submission of such proposed filing or correspondence; and (y) confer with the
other Party and take into consideration the other Party’s comments prior to
submitting such filing or correspondence, provided that the other Party provides
such comments within [*] Business Days of receiving the draft filing or
correspondence from the prosecuting Party.  If a Party does not provide comments
within such period of time, then then such Party shall be deemed to have no
comment to such proposed filing or correspondence.  In case of a disagreement
between the Parties with respect to the filing, prosecution or maintenance of
any [*] Joint Patents in the Joint Territories, the final decision shall be made
by [*], provided however, that such final decision is not reasonably expected to
be detrimental to the prosecution or enforcement of any Patent Right [*]. In
case of a disagreement between the Parties with respect to the filing,
prosecution or maintenance of any [*] Patents in the Joint Territories, the
final decision shall be made [*], provided however, that such final decision is
not reasonably expected to be detrimental to the prosecution or enforcement of
any Patent Right [*].

42

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(ii)The Party with the first right to file, prosecute, and maintain a particular
Joint Patent shall notify the other Party of any decision (A) not to file such
Joint Patent in a Base Patent Jurisdiction or (B) to cease prosecution and/or
maintenance of such Joint Patent in any Joint Territory (each of (A) and (B), a
“Base Abandonment”) or not to file any Joint Patent in any country outside the
Base Patent Jurisdictions (each a “Non-Base Abandonment”), and shall provide
such notice of a Base Abandonment or Non-Base Abandonment sufficiently in
advance of any filing or payment due date, or any other due date that requires
action in order to avoid loss of rights, in connection with such Joint Patent in
such country.  

(1)In the event of a Base Abandonment, the Party with the first right to
prosecute such Joint Patent shall permit the other Party, at the other Party’s
discretion and the Parties’ joint expense, to continue prosecution or
maintenance of such Joint Patent in such country.  The other Party’s prosecution
or maintenance of such Joint Patent shall not change the Parties’ respective
rights and obligations under this Agreement with respect to such Joint Patent
other than those expressly set forth in this Section 10.2(c), and the Party
electing not to file, prosecute, or maintain such Joint Patent will continue to
have the same review, comment, and decision-making provided for in Section
10.2(c)(i).

(2)In the event of a Non-Base Abandonment, or in the event of a Base Abandonment
where the Party electing such Base Abandonment does not wish to pay its 50%
share of such costs and expenses, then the Party electing such Non-Base
Abandonment or Base Abandonment (the “Abandoning Party”) shall and hereby does
assign to the Party electing to continue prosecution of such Joint Patent (the
“Continuing Party”) its right, title and interest in and to such Patent Right in
such country, including damages for past infringement, and the Continuing Party
itself shall continue prosecution or maintenance of such Patent Right in such
country, at its sole cost and expense. The Abandoning Party shall execute all
documents and instruments and cooperate with the Continuing Party and its
representatives to effectuate such assignment at the Continuing Party’s sole
cost. The Continuing Party will and hereby does grant the Abandoning Party,
subject to the licenses and covenants contained in this Agreement, a worldwide,
non-exclusive, royalty-free, perpetual, irrevocable license, with the right to
grant sublicenses, under any such assigned Joint Patent to research, develop,
manufacture, commercialize and otherwise exploit any and all products; provided
however, that the right to grant sublicenses shall [*].

(d)Cooperation.  Each Party shall provide the other Party, at the other Party’s
request and expense, all reasonable assistance and cooperation in the patent
prosecution efforts under this Section 10.2, including providing any necessary
powers of attorney and executing any other required documents or instruments for
such prosecution, or assignment, as applicable.  Without limiting the foregoing,
(i) each Party’s internal and/or external patent counsel(s) will meet regularly
to provide an update and discuss the status of all Sangamo Patents and Joint
Patents being prosecuted and maintained under this Agreement, as applicable to
such Party, along with any material updates regarding the prosecution and
maintenance of such Patent Rights, including the strategy for the preparation,
filing, prosecution, and maintenance of such Patent Rights (including national
stage filings); (ii) each Party will take into consideration the other Party’s
comments in good faith; and (iii) the Parties will cooperate and implement
reasonable filing and prosecution strategies (including filing divisionals,
continuations, or otherwise) so that, to the extent reasonably

43

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

feasible, Patent Rights for distinct Inventions are pursued in distinct Patent
Rights, [*] Patents are pursued in addition to [*] Patents, and [*] Patents are
pursued in addition to [*] Patents.

10.3Patent Enforcement.

(a)Notice.  If either Party becomes aware of any (i) infringement, anywhere in
the world, of any issued Patent Right within the [*] Patents or [*] Patents on
account of a Third Party’s manufacture, use, importation, offer for sale or sale
in the Field (whether or not such use is on-label) of any product [*] (an
“Infringing Product”), including any BLA or MAA filed by a Third Party for an
Infringing Product that names a Licensed Product as a reference product (or
similar filing in a country other than the U.S.) or (ii) declaratory judgment
action or inter partes review action by a Third Party that is developing,
manufacturing, or commercializing an Infringing Product in the Field (whether or
not such use is an approved use) alleging the invalidity, unenforceability or
non-infringement of any of the [*] Patents or [*] Patents (collectively, (i) and
(ii), a “Product Infringement”), such Party will promptly notify the other Party
in writing to that effect.  In addition, each Party shall promptly notify the
other of any infringement of any issued [*] Patent that is not a Product
Infringement.

(b)Enforcement by [*]. [*] shall have the first right, but not the obligation,
to take action, control and obtain a discontinuance of the Product Infringement
or bring suit against the applicable Third Party (such Third Party, the
“Infringer”) under any [*] Patent or any [*] Patent other than [*].  If [*] has
not taken steps to obtain a discontinuance of Product Infringement of such [*]
Patent or [*] Patent or filed suit against any such Infringer of such [*] Patent
or [*] Patent within [*] from the date of receipt of written notice of Product
Infringement, then upon [*] written consent (not to be unreasonably withheld),
[*] shall have the right, but not the obligation, to bring suit under the
applicable [*] Patent or [*] Patent against such Infringer.

(c)Enforcement by [*].  [*] shall have the sole right, but not the obligation,
to take action, control and obtain a discontinuance of the Product Infringement
or bring suit against the applicable Infringer under any [*] Patent within [*].

(d)[*] Patents.  In the case of any other infringement of a [*] Patent, the
Parties will discuss in good faith to determine a course of action, and neither
Party shall have the right to enforce such [*] Patent without the other Party’s
prior written consent, which shall not be unreasonably withheld.  Unless agreed
otherwise by the Parties in writing, a Party enforcing a [*] Patent (as
consented by the other Party pursuant to the preceding sentence) shall bear all
costs and expenses and retain all recoveries associated with such enforcement.

(e)Cooperation.  The enforcing Party under this Section 10.3 shall keep the
other Party reasonably informed of all material developments in connection with
any such suit.  The non-enforcing Party shall reasonably cooperate with the
enforcing Party in any such suit (including joining as a party plaintiff) as
reasonably requested by the enforcing Party and at the enforcing Party’s cost
and expense.  The non-enforcing Party shall have the right to consult with the
enforcing Party and to participate in and, if appropriate, be represented by
independent but mutually agreed upon counsel in such litigation at the
non-enforcing Party’s own cost and expense.  Neither Party shall, without the
other Party’s prior written consent, enter into any settlement or

44

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

consent decree that requires any payment by or admits or imparts any other
liability to the other Party or admits the invalidity or unenforceability of or
adversely affects the scope of any such Sangamo Patent or Joint Patent, which
consent shall not be unreasonably withheld or conditioned.

(f)Cost and Expense; Recovery.  The enforcing Party shall bear all the costs and
expenses of any action brought by it under this Section 10.3 against Product
Infringement of any [*] Patent or any [*] Patent.  Any recoveries obtained by
either Party as a result of any proceeding against a Product Infringement under
this Section 10.3 shall first be used to reimburse the costs and expenses
incurred by the Parties in connection with such enforcement action.  Any
recoveries in excess of such costs and expenses shall be retained by the
enforcing Party; provided that if Kite is the enforcing Party [*], such excess
recoveries [*] shall be deemed Net Sales and subject to royalty payment under
Section 9.6.

(g)Other Infringements.  [*] shall have the sole right, but not the obligation,
to bring and control, at its own cost and expense, any legal action in
connection with any infringement of any [*] Patents (excluding [*] Patents) that
is not a Product Infringement, and retain all recoveries from such action.  [*]
shall have the sole right, but not the obligation, to bring and control, at its
own cost and expense, any legal action in connection with any infringement of
any Patent Rights [*] (excluding [*] Patents), and retain all recoveries from
such action.

10.4Defense.  If a Party becomes aware of any actual or potential claim alleging
that the research, development, manufacture, or commercialization of any ZFNs or
AAVs under this Agreement or Licensed Product infringes, misappropriates, or
otherwise violates any intellectual property rights of a Third Party (or would
if carried out) (“Third Party Infringement”), then such Party will notify the
other Party as promptly as possible following the receipt of service of process
in such action, suit, or proceeding, or the date on which such Party becomes
aware that such action, suit, or proceeding has been instituted, and the Parties
will meet as soon as possible to discuss the overall strategy for defense of
such matter.  If either Party has an obligation under Article 15 to indemnify
the other Party with respect to such claim, then the provisions of Article 15
will apply with respect thereto. Nothing in this Section 10.4 will limit a
Party’s rights to defend such claim.

10.5Patent Extensions.  The Parties shall cooperate in obtaining patent term
restoration (under but not limited to the U.S. Drug Price Competition and Patent
Term Restoration Act), supplemental protection certificates or their
equivalents, and patent term extensions with respect to the [*] Patents or [*]
Patents in any country and/or region where applicable; provided that if the
Parties fail to agree, [*] shall have the final decision-making authority over
whether to extend (or apply for any equivalent with respect to) any (a) [*]
Patent, unless such [*] Patent is a [*] Patent, and (b) [*] Patent, and [*]
shall have the final decision-making authority with respect to any [*] Patent or
any [*] Patent.  [*] shall file for such extensions at [*] sole cost and
expense, and [*] shall file for its permitted extensions at [*] sole cost and
expense.

10.6Patents Licensed From Third Parties.  Each Party’s rights under this Article
10 with respect to the prosecution and enforcement of any Sangamo Patent that is
licensed by Sangamo from a Third Party shall be subject to the rights retained
by such Third Party to prosecute and enforce such Patent Rights.

45

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

10.7Trademarks.  Kite shall have the right to brand Licensed Products using Kite
related trademarks and any other trademarks and trade names it determines
appropriate, which may vary by country or within a country (“Product
Marks”).  Kite shall own all rights in the Product Marks and shall have the
right to register and maintain the Product Marks in the countries and regions
that it determines reasonably necessary, at Kite’s cost and expense.

Article 11
CONFIDENTIALITY; PUBLICATION

11.1Duty of Confidence.  Subject to the other provisions of this Article 11:

(a)all Confidential Information of a Party (the “Disclosing Party”) shall be
maintained in confidence and otherwise safeguarded by the other Party (the
“Receiving Party”) and its Affiliates, in the same manner and with the same
protections as the Receiving Party maintains its own confidential information,
but in any event no less than reasonable efforts;

(b)the Receiving Party may only use any such Confidential Information for the
purposes of performing its obligations or exercising its rights under this
Agreement; and

(c)the Receiving Party may only disclose Confidential Information of the other
Party to: (i) its Affiliates, licensees, sublicensees and permitted assignees;
and (ii) employees, directors, agents, contractors, consultants and advisers of
the Receiving Party and its Affiliates, licensees, sublicensees and permitted
assignees, in each case of (i) and (ii) to the extent reasonably necessary for
the purposes of, and for those matters undertaken pursuant to, this Agreement;
provided that such Persons are bound by legally enforceable obligations to
maintain the confidentiality of the Confidential Information in a manner
consistent with the confidentiality provisions of this Agreement.

11.2Exceptions.  The foregoing obligations as to particular Confidential
Information of a Disclosing Party shall not apply to the extent that the
Receiving Party can demonstrate that such Confidential Information:

(a)is known by the Receiving Party at the time of its receipt without an
obligation of confidentiality, and not through a prior disclosure by the
Disclosing Party, as documented by the Receiving Party’s business records;

(b)is in the public domain before its receipt from the Disclosing Party, or
thereafter enters the public domain through no fault of the Receiving Party;

(c)is subsequently disclosed to the Receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
Disclosing Party; or

(d)is developed by the Receiving Party independently and without use of or
reference to any Confidential Information received from the Disclosing Party, as
documented by the Receiving Party’s business records.

46

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

11.3Authorized Disclosures.  Notwithstanding the obligations set forth in
Sections 11.1 and 11.5, a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent:

(a)such disclosure is reasonably necessary: (i) to such Party’s or its
Affiliates’ directors, attorneys, independent accountants, financial advisors or
other representatives for the sole purpose of enabling such directors,
attorneys, independent accountants financial advisors or other representatives
to provide advice to such Party or Affiliate, provided that in each such case
such recipients are bound by confidentiality and non-use obligations
substantially consistent with those contained in this Agreement; or (ii) to
actual or potential investors, acquirors, licensees and other financial or
commercial partners solely for the purpose of evaluating or carrying out an
actual or potential investment, acquisition or collaboration, provided that in
each such case such recipients are bound by confidentiality and non-use
obligations substantially consistent with those contained in the Agreement
(except that the term of such obligations may be shorter, but at least [*]
years);

(b)such disclosure is required by Law, or judicial or administrative process,
provided that in such event such Party shall promptly inform the other Party of
such required disclosure and provide the other Party an opportunity to challenge
or limit the disclosure obligations.  Confidential Information that is disclosed
pursuant to this Section 11.3(b) shall remain otherwise subject to the
confidentiality and non-use provisions of this Article 11, and the Party
disclosing Confidential Information pursuant to Law or court order shall (i)
cooperate with and reasonably assist the other Party (at the other Party’s
expense) if the other Party seeks a protective order or other remedy in respect
of any such disclosure and (ii) furnish only that portion of the Confidential
Information which, in the opinion of such Party’s legal counsel, is responsive
to such requirement; or

(c)[*]

11.4Scientific Publication. Scientific publication strategy shall be managed by
the JSC, which shall consider Sangamo’s and Kite’s interest in publishing the
results of its research in order to obtain recognition within the scientific
community and to advance the state of scientific knowledge, the need to protect
Confidential Information and the Parties’ mutual interest in obtaining valid
patent protection, protecting reasonable business interests and trade secret
information and having an integrated approach to permit Kite to develop one or
more Licensed Products in the Field.  Each Party shall have the right to make
publications in accordance with this Section 11.4; provided that any publication
by [*] of any results obtained under this Agreement shall be subject to [*]
prior written consent, such consent not to be unreasonably withheld. Either
Party or its Affiliates shall deliver to the other Party for review and comment
a copy of any scientific proposed publication or presentation that pertains to
the Licensed Product(s), pursuant

47

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

to a procedure to be established by the JSC; provided further that [*]
obligation to deliver, and [*] right to review and comment on, such publication
or presentation, [*].  The reviewing Party shall have the right to require
modifications of the publication or presentation: (a) to protect the Parties’
Confidential Information; (b) for trade secret reasons or reasonable business
reasons; and/or (c) to delay such submission for an additional period up to [*]
days as may be reasonably necessary to seek patent protection for the
information disclosed in such proposed submission.  The Parties shall comply
with traditional standards of authorship with respect to scientific
publications.

11.5Publicity; Use of Names.

(a)The Parties will mutually agree on language of a joint press release
announcing this Agreement to be issued by the Parties promptly after the
Execution Date. Subject to Section 11.3 above, no other public disclosure of the
existence or the terms of this Agreement may be made by either Party or its
Affiliates except as provided in this Section 11.5, and no Party shall use the
name, trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, except as provided in this
Section 11.5, as may be required by applicable Law, or with the prior express
written permission of the other Party.

(b)A Party may disclose this Agreement and its terms, in securities filings with
the Securities Exchange Commission (the “SEC”) or equivalent foreign agency to
the extent required by applicable Law after complying with the procedure set
forth in this Section 11.5(b).  In such event, the Party seeking such disclosure
shall prepare a draft confidential treatment request and proposed redacted
version of this Agreement to request confidential treatment for the redacted
portions of this Agreement, and the other Party agrees to promptly (and in any
event, within [*] Business Days after receipt of such confidential treatment
request and proposed redactions) give its input in a reasonable manner in order
to allow the Party seeking disclosure to file its request within the time lines
proscribed by applicable Law.  The Party seeking such disclosure shall
reasonably consider any comments thereto provided by the other Party within such
[*] Business Day period, and shall use reasonable efforts to obtain confidential
treatment of this Agreement from the SEC (or equivalent foreign agency) as
represented by the redacted version revised by the other Party.

(c)Each Party acknowledges that the other Party may be legally required to make
public disclosures (including in filings with the Governmental Authorities) of
certain terms of or material developments or material information generated
under this Agreement and agrees that each Party may make such disclosures as
required by Law, provided that the Party seeking such disclosure first provides
the other Party a copy of the proposed disclosure, and shall reasonably consider
any comments thereto provided by the other Party within [*] Business Days after
the receipt of such proposed disclosure or such shorter period required to
comply with applicable Law.

(d)Other than the press release set forth in Exhibit J, the Parties agree that
the portions of any other news release or other public announcement relating to
this Agreement or the performance hereunder that would disclose information
other than that already in the public domain, shall first be reviewed and
approved by both Parties within [*] Business Days after the

48

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

receipt of such proposed disclosure, except as otherwise provided in Section
11.5(c).  Notwithstanding the foregoing, (i) Kite and its Affiliates shall have
the right to disclose publicly any information relating to the development,
manufacture or commercialization of any Licensed Products hereunder that doesn’t
include Confidential Information of Sangamo; and (ii) Sangamo shall have the
right to disclose publicly: (A) the receipt of any milestone payments under this
Agreement (but not the amount); (B) the grant of Marketing Approval of any
Licensed Product; (C) the First Commercial Sale of any Licensed Product; and (D)
that royalties were received from Kite (without disclosing the amount, rate or
Net Sales reported).  For each such disclosure, Sangamo shall first provide Kite
with a draft of such disclosure at least [*] Business Days prior to its intended
release for review and comment, and shall consider Kite’s comments in good
faith.  If Sangamo does not receive comments from Kite within [*] Business Days
from Kite’s receipt thereof, Sangamo shall have the right to make such
disclosure without further delay.

(e)The Parties agree that after a disclosure pursuant to Section 11.5(a), (b),
(c), or (d) has been reviewed and approved by the other Party, the disclosing
Party may make subsequent public disclosures reiterating such information
without having to obtain the other Party’s prior consent and approval.

Article 12
EFFECTIVENESS.

12.1Effective Date.  Except for the Parties’ obligations under Article 11, this
Article 12 and Article 14, which shall be effective as of the Execution Date,
this Agreement shall not become effective until the Effective Date.

12.2Filings.  The Parties shall cooperate with one another in the preparation
and execution of all documents that are required to be filed pursuant to the HSR
Act and each Party will file, as promptly as possible but in any event no later
than ten (10) Business Days after the Execution Date, its pre-merger
notification and report forms with the Federal Trade Commission and the U.S.
Department of Justice, which forms shall specifically request early termination
of the initial HSR Act waiting period.  The related filing fees associated with
the submission under the HSR Act shall be paid by Kite.

12.3Outside Date. If the Effective Date has not occurred prior to [*] days after
the Execution Date, either Party may terminate this Agreement upon written
notice to the other Party; provided, however, that, as of such date, the Party
terminating this Agreement is not in breach of this Agreement.

12.4Conditions to Effectiveness.  The effectiveness of this Agreement shall be
subject to the satisfaction by each Party of the following conditions any or all
of which may be waived in whole or in part by the other Party in its sole
discretion, subject to applicable Law:

(a)the expiration or termination of all applicable waiting periods under the HSR
Act;

(b)the representations and warranties made by such Party in Section 14.1 shall
be true and correct in all material respects as of the Effective Date with the
same force and effect

49

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

as if they had been made as of the Execution Date, and with respect to Sangamo
as such Party, Sangamo is not in breach of the covenants set forth in Section
14.3;

(c)Sangamo notifies Kite if any of the representations and warranties set forth
in Section 14.2 have become untrue between the Execution Date and the Effective
Date; and

(d)the provision by each Party to the other Party of an officer’s certificate
certifying that Section 12.4(a), 12.4(b) and 12.4(c) above are true and correct
with respect to such Party as of the Effective Date.

Article 13
TERM AND TERMINATION

13.1Term.  Subject to Section 12.1, the term of this Agreement shall commence
upon the Effective Date and continue in full force and effect, on a Licensed
Product-by-Licensed Product and country-by-country basis, until such time as the
Royalty Term with respect to such Licensed Product expires in such country (the
“Term”).  In the event that there are no Candidate Targets remaining at the end
of the Research Term, this Agreement shall expire in its entirety at the end of
the Research Term.

13.2Termination.

(a)Termination by Kite for Convenience.  Kite may terminate this Agreement in
its entirety or on a Candidate Target-by-Candidate Target basis (with respect to
all Licensed Products for the applicable Candidate Target) or Licensed
Product-by-Licensed Product basis by providing written notice of termination to
Sangamo, which notice specifies the scope of the termination and includes an
effective date of termination at least (i) [*] after the date of the notice if
such notice is provided [*] or (ii) [*] after the date of the notice if such
notice is provided [*].  If Kite terminates this Agreement pursuant to this
Section 13.2(a) with respect to particular Candidate Targets or Licensed
Products and subsequently terminates this Agreement pursuant to this Section
13.2(a) with respect to all remaining Candidate Targets or Licensed Products at
any time after the end of the Research Term, then the Agreement shall terminate
in its entirety upon the effective date of such subsequent termination.  If Kite
terminates this Agreement pursuant to this Section 13.2(a) with respect to
particular Licensed Products and subsequently terminates this Agreement pursuant
to this Section 13.2(a) with respect to all remaining Licensed Products directed
to the same Candidate Target(s) at any time after the end of the Research Term,
then the Agreement shall terminate with respect to such Candidate Target(s) upon
the effective date of such subsequent termination.

(b)Termination for Material Breach.  If either Party believes that the other is
in material breach of this Agreement, then the non-breaching Party may deliver
notice of such breach to the other Party.  For all material breaches other than
a failure to make an undisputed payment as set forth in this Agreement by the
applicable due date, the allegedly breaching Party shall have [*] from such
notice to cure such breach.  For any breach arising from a failure to make an
undisputed payment set forth in this Agreement by the applicable due date, the
allegedly breaching Party shall have [*] from the receipt of the notice to cure
such breach.  If the Party receiving notice of breach fails to cure such
material breach within the applicable period set forth

50

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

above, then the Party originally delivering the notice of breach may terminate
this Agreement effective on written notice of termination to the other Party.
During the pendency of any good faith dispute with respect to the existence or
materiality of an alleged breach of this Agreement, all of the terms and
conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder and to use
good faith efforts to promptly resolve such dispute in accordance with Sections
16.5 and 16.7.

(c)Termination for Bankruptcy.  This Agreement may be terminated at any time
during the Term by either Party upon the other Party’s filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided, however, that in the case of any involuntary
bankruptcy proceeding such right to terminate shall only become effective if the
Party consents to the involuntary bankruptcy or such proceeding is not dismissed
within ninety (90) days after the filing thereof.  

13.3Effect of Termination.

(a)Upon the termination of this Agreement for any reason, all rights and
obligations of each Party hereunder will cease, except as otherwise expressly
provided herein, including Section 13.3(b) below; provided that if such
termination is by Kite pursuant to Section 13.2(a) with respect to one or more
specified Candidate Targets or Licensed Products, then such rights and
obligations shall cease solely with respect to such terminated Candidate Targets
(and their applicable [*], Modified Cells, Universal Cell Lines and Licensed
Product(s)) or such Licensed Products, as applicable, and, in the case of
termination by Kite pursuant to Section 13.2(a) with respect to one or more
specified Candidate Targets, with respect to activities occurring during the
remainder of the Term of this Agreement, (i) each such terminated Candidate
Target shall no longer be considered a Candidate Target or a Target, (ii) the
Parties’ exclusivity obligations under Section 2.4 shall no longer apply to such
former Candidate Target, (iii) each Modified Cell or Universal Cell Line that
recognizes such terminated Candidate Target shall no longer be considered a
Modified Cell or Universal Cell Line, respectively, and (iv) products
incorporating, using or administering such former Modified Cell shall no longer
be considered Licensed Products.

(b)In the event Sangamo terminates this Agreement pursuant to Section 13.2(b) or
13.2(c), any sublicenses granted by Kite or its Affiliates to a Sublicensee
shall, at the Sublicensee's request and subject to Sangamo’s written consent
(not to be unreasonably withheld), survive such termination, provided that the
Sublicensee is not in material breach of any of its obligations under such
sublicense. In order to effect this provision, at the request of the
Sublicensee, Sangamo shall enter into a direct license with the Sublicensee on
substantially the same terms as the sublicense, provided that Sangamo shall not
be required to undertake obligations in addition to those required by this
Agreement, and that Sangamo's rights under such direct license shall be
consistent with its rights under this Agreement, taking into account the scope
of the license granted under such direct license.

(c)Upon termination of this Agreement for any reason, each Party shall promptly
return to the other Party or destroy, at the other Party’s request, all
Confidential

51

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Information of such other Party, except for any such Confidential Information to
which such Party still has a license under this Agreement.  

(d)Upon notice of any termination of a Research Plan, Sangamo shall wind-down
any activities promptly and use all reasonable efforts to minimize costs and
expenses. Kite shall reimburse Sangamo for those amounts incurred by Sangamo
after the effective date of termination on account of those reasonable and
documented non-cancelable commitments made by Sangamo prior to receipt of notice
of termination pursuant to any JSC approved Research Plan for a Licensed Product
for which this Agreement is terminated (or all Research Plans, if this Agreement
is terminated in its entirety), provided that (i) Sangamo has used all
reasonable efforts to minimize such amounts; and (ii) any such termination is
not due to material breach of this Agreement by, or bankruptcy of, Sangamo.

13.4Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or
termination.  Without limiting the foregoing, the provisions of Sections 2.3,
4.11(a), 6.3, 9.9, 9.10, 9.11, 9.12, 9.13, 10.1(a), 10.1(b), 10.2(b)(iii)(2)
(solely with respect to the non-exclusive license), 10.2(c), 10.3(d), 10.3(e)
(solely as it relates to Joint Patents), 10.4, 13.3, 13.4, 13.5, and 14.6 and
Articles 11, 15, and 16 (but excluding Sections 16.16 and 16.19) shall survive
the expiration or termination of this Agreement.

13.5Termination Not Sole Remedy.  Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies shall
remain available except as agreed to otherwise herein.

Article 14
REPRESENTATIONS AND WARRANTIES

14.1Mutual Representations and Warranties. Each Party represents and warrants to
the other Party as of the Execution Date and as of the Effective Date that:

(a)Organization. Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

(b)Authorization and Enforcement of Obligations. Such Party: (i) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, and (ii) has taken all requisite
action on its part to authorize the execution and delivery of this Agreement and
the performance of its obligations hereunder. This Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
binding obligation, enforceable against such Party in accordance with its terms.

(c)Consents. Subject to compliance with the HSR Act, all necessary consents,
approvals and authorizations of all Governmental Authorities and other Persons
required to be obtained by such Party in connection with the execution and
delivery of this Agreement have been obtained.

52

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(d)No Conflict. The execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder: (i) do not conflict with or violate any
requirement of applicable Laws of Governmental Authorities, (ii) do not conflict
with, or constitute a breach or default under, any contractual obligation of
such Party, and (iii) do not conflict with or result in a breach of any
provision of the organizational documents of such Party.

14.2Representations and Warranties by Sangamo.  Sangamo represents and warrants
to Kite as of the Execution Date that:

(a)it has the right to grant the licenses granted to Kite under Section 2.1;

(b)it (i) has not received any written notice from any Third Party asserting or
alleging that the development of Sangamo Technology infringes or misappropriates
the intellectual property rights of such Third Party; and (ii) to Sangamo’s
knowledge, it has not received any other notice from any Third Party asserting
or alleging that the development of Sangamo Technology infringes or
misappropriates the intellectual property rights of such Third Party;

(c)except [*], to Sangamo’s knowledge as of the Execution Date, (i) [*]and [*],
in each case, [*] as of the Execution Date, and (ii) [*], in each of (i) and
(ii), will not infringe or misappropriate any intellectual property rights of
any Third Party;

(d)except as set forth on Schedule 14.2(d), there are no judgments, orders,
decrees, or settlements against or owed by Sangamo or any of its Affiliates,
and, there is no written claim, written demand, suit, proceeding, arbitration,
and to Sangamo’s knowledge as of the Execution Date, other claim, demand,
inquiry, investigation or other legal action of any nature, civil, criminal,
regulatory or otherwise, pending or, to the knowledge of Sangamo, threatened
against Sangamo or any of its Affiliates, in each case relating to the Sangamo
Technology or the transactions contemplated by this Agreement;

(e)Sangamo is the sole and exclusive owner of the Sangamo Patents identified on
Exhibit C as solely owned by Sangamo, all of which are free and clear of any
claims, liens, charges or encumbrances other than licenses granted by Sangamo,
which licenses do not conflict with the licenses granted to Kite under this
Agreement;

(f)(i) Exhibit C sets forth a true and complete list of all Sangamo Patents
Controlled by Sangamo or its Affiliates as of the Execution Date that constitute
Sangamo Technology, (ii) except for expired provisional patent applications and
PCT patent applications that have entered the national phase, each such Patent
Right identified as owned by Sangamo (and, to Sangamo’s knowledge as of the
Execution Date, each such Patent Right that is otherwise Controlled by Sangamo),
is in full force and effect, (iii) Sangamo or its Affiliates (or to Sangamo’s
knowledge as of the Execution Date, Existing Third Party Licensors) have timely
paid, or caused the appropriate Third Parties to pay, all filing and renewal
fees due prior to the Execution Date with respect to such Patent Rights; and
(iv) Sangamo has complied with the duty of candor and duty of disclosure
obligations in each jurisdiction with respect to the Sangamo Patents owned by
Sangamo;

53

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(g)to Sangamo’s knowledge as of the Execution Date, (i) no Third Party is
infringing any Sangamo Patents; or (ii) except as set forth on Schedule 14.2(g),
no Third Party has challenged or threatened to challenge the inventorship,
ownership, Sangamo’s right to use, scope, validity or enforceability of, or
Sangamo’s or any Existing Third Party Licensor’s rights in or to, any Sangamo
Patents (including, by way of example, through the institution or written threat
of institution of interference, derivation, post-grant review, opposition,
nullity or similar invalidity proceedings before the United States Patent and
Trademark Office or any analogous foreign Governmental Authority);

(h)Sangamo (i) (or, with respect to Sangamo Patents licensed under Existing
Third Party Licenses, to Sangamo’s knowledge as of the Execution Date, the
applicable Existing Third Party Licensor), has obtained from each inventor of a
Sangamo Patent, a valid and enforceable agreement assigning to Sangamo or such
licensor such inventor’s entire right, title and interest in and to all such
Sangamo Patent; and (ii) has no knowledge as of the Execution Date of any Person
who claims to be an inventor of an invention claimed in a Sangamo Patent and is
not identified as an inventor of such invention in the filed patent documents
for such Sangamo Patent that specify the identity of the inventors of such
invention; and

(i)(i) there are no Existing Third Party Licenses other than those set forth on
Exhibit B, and except to the extent set forth on Exhibit D or D-1, none of the
Existing Third Party Licenses include any obligations that restrict or conflict
with the practice of the licenses granted by Sangamo hereunder, (ii) true,
correct and complete copies of each Existing Third Party License set forth on
Exhibit B have been provided to Kite, except that certain financial terms or
terms related to the issuance of Sangamo’s securities, in each case which do not
affect the rights or obligations of Kite, its Affiliates or Sublicensees under
this Agreement, have been redacted, (iii) no Third Party has any right, title or
interest in or to, or any license under, any Sangamo Technology owned by Sangamo
or its Affiliates (solely, or with respect to Sangamo’s or its Affiliate’s
interest in any jointly owned Patent Rights or Know-How) that conflicts with the
rights granted to Kite hereunder, (iv) no rights granted by or to Sangamo or its
Affiliates under any rights to Sangamo Technology obtained by Sangamo pursuant
to an Existing Third Party License conflict with any right or license granted to
Kite hereunder and (v) Sangamo and its Affiliates are, and to Sangamo’s
knowledge, each Existing Third Party Licensor is, in compliance in all material
respects with all Existing Third Party Licenses.

14.3Sangamo Covenants.  Sangamo hereby covenants to Kite that, from the
Execution Date until expiration or termination of this Agreement:

(a)Sangamo will not, and will cause its Affiliates not to (i) license, sell, or
assign (other than in a connection with a permitted assignment of this Agreement
by Sangamo pursuant to Section 16.2) or otherwise transfer to any Person (other
than Kite, its Affiliates or Sublicensees pursuant to the terms of this
Agreement) any Sangamo Technology, Joint Inventions, or Joint Patents (or agree
to do any of the foregoing) in each case in a manner that is inconsistent with
the licenses and other rights granted to Kite under this Agreement; or (ii)
incur or permit to exist, with respect to any Sangamo Technology, Joint Patents,
or Joint Inventions, any lien, encumbrance, charge, security interest, mortgage,
liability, assignment, grant of license or other

54

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

binding obligation in each case that is inconsistent with the licenses and other
rights granted to Kite under this Agreement;

(b)Sangamo will not, without the consent of Kite (i) take any action with
respect to any Third Party License (including amending, terminating or otherwise
modifying) that diminishes the rights under the Sangamo Technology granted to
Kite under this Agreement; or (b) fail to take any action with respect to a
Third Party License that is reasonably necessary to avoid diminishing the rights
under the Sangamo Technology granted to Kite under this Agreement;.

(c)Sangamo (i) will not enter into any agreement with a Third Party that
conflicts with (A) the rights granted to Kite, Kite’s Affiliates, or
Sublicensees hereunder, (B) Sangamo’s ability to fully perform its obligations
hereunder; (ii) will not enter into any agreements that impose additional
obligations or liabilities on Kite, Kite’s Affiliates, or Sublicensees except as
permitted under Section 2.5(b); and (iii) will promptly furnish Kite with true,
complete and correct copies of all (A) amendments to the Existing Third Party
Licenses and (B) Third Party Licenses, in each case of (A) and (B), executed
following the Execution Date which, in each case, may redact financial terms
which do not affect the rights or obligations of Kite, its Affiliates or
Sublicenses under this Agreement; and

(d)Sangamo will, upon Kite’s reasonable request, (i) update the list of Sangamo
Patents on Exhibit C to reflect any additional Patent Rights included within
Sangamo Technology; and (ii) update the list of those Select Other Sangamo
Patents on Exhibit I, to include any additional Other Sangamo Patents for which
the Parties mutually agree Kite should have prosecution and maintenance rights.

14.4Representation and Warranty by Kite.  Kite represents and warrants to
Sangamo as of the Execution Date that, to Kite’s knowledge as of the Execution
Date, [*].

14.5Mutual Covenants.

(a)No Debarment.  In the course of the research, development, manufacture and
commercialization of the Licensed Products, neither Party nor its Affiliates or
sublicensees shall use any employee or consultant who has been debarred by any
Regulatory Authority, or, to such Party’s or its Affiliate’s knowledge, is the
subject of debarment proceedings by a Regulatory Authority.  Each Party shall
notify the other Party promptly upon becoming aware that any of its or its
Affiliates’ or sublicensees’ employees or consultants has been debarred or is
the subject of debarment proceedings by any Regulatory Authority.

(b)Compliance.  Each Party and its Affiliates shall comply in all material
respects with all applicable Laws (including all anti-bribery laws) in the
research, development, manufacture and commercialization of the Licensed
Products and performance of its obligations under this Agreement.

14.6No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF Kite OR SANGAMO; AND (B) ALL OTHER CONDITIONS AND WARRANTIES WHETHER
ARISING BY

55

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED, INCLUDING ANY
CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT.  WITHOUT EXCUSING EITHER PARTY’S PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION
OR WARRANTY THAT THE RESEARCH, DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF
ANY MODIFIED CELL OR LICENSED PRODUCT PURSUANT TO THIS AGREEMENT WILL BE
SUCCESSFUL.

Article 15
INDEMNIFICATION; LIABILITY; INSURANCE

15.1Indemnification by Sangamo.  Sangamo shall indemnify, defend and hold
harmless Kite and its Affiliates and Sublicensees, and each of their respective
directors, officers, employees and agents (collectively “Kite Indemnitees”),
from and against all losses, liabilities, damages and expenses, including
reasonable attorneys’ fees and costs (collectively, “Liabilities”), to the
extent resulting from any claims, demands, actions or other proceedings by any
Third Party arising out of:

(a)the breach of any representation, warranty or covenant by Sangamo under this
Agreement;

(b)the recklessness, negligence or intentional misconduct of any Sangamo
Indemnitees or subcontractors; or

(c)any activities by or on behalf of Sangamo or its Affiliates under or in
connection with the Research Program;

except, in each case, to the extent arising out of any activities set forth in
Section 15.2 for which Kite is obligated to indemnify the Sangamo Indemnitees.

15.2Indemnification by Kite. Kite shall indemnify, defend and hold harmless
Sangamo and its Affiliates, and each of their respective directors, officers,
employees and agents (collectively “Sangamo Indemnitees”), from and against all
Liabilities to the extent resulting from any claims, demands, actions or other
proceedings by any Third Party arising out of:

(a)the breach of any representation, warranty or covenant by Kite under this
Agreement;

(b)the recklessness, negligence or intentional misconduct of any Kite
Indemnitees or subcontractors;

(c)any activities by or on behalf of Kite or its Affiliates under or in
connection with the Research Program; or

(d)the development, manufacture, sale, or other commercialization of any
Licensed Products by or on behalf of Kite, its Affiliates or Sublicensees;

56

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

except, in each case, to the extent arising out of any activities set forth in
Section 15.1 for which Sangamo is obligated to indemnify the Kite Indemnitees.

15.3Indemnification Procedure.

(a)Notification. If either Party is seeking indemnification under Section 15.1
or 15.2 (the “Indemnified Party”), it shall inform the other Party (the
“Indemnifying Party”) of the claim giving rise to the obligation to indemnify
pursuant to such Section as soon as reasonably practicable after receiving
notice of the claim provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation hereunder unless (and then only to the
extent that) the Indemnifying Party is prejudiced thereby.

(b)Control. The Indemnifying Party shall have the right, exercisable by notice
to the Indemnified Party within thirty (30) days after receipt of notice from
the Indemnified Party of the commencement of or assertion of any Third Party
claim, to assume the direction and control of the defense, litigation,
settlement, appeal or other disposition of any such claim for which it is
obligated to indemnify the Indemnified Party (including the right to settle the
claim solely for monetary consideration) with counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnified Party. During
such time as the Indemnifying Party is controlling the defense of such Third
Party claim, the Indemnified Party shall cooperate with the Indemnifying Party.
In the event that the Indemnifying Party does not notify the Indemnified Party
of the Indemnifying Party’s intent to defend any Third Party claim within thirty
(30) days after notice thereof, the Indemnified Party may (with notice to the
Indemnifying Party) undertake the defense thereof with counsel of its choice and
at the Indemnifying Party’s expense (including reasonable, out-of-pocket
attorneys’ fees and costs and expenses of enforcement or defense). The
Indemnifying Party or the Indemnified Party, as the case may be, shall have the
right to participate (including the right to conduct discovery, interview and
examine witnesses and participate in all settlement conferences), but not
control, at its own expense and with counsel of its choice, in the defense of
any claim that has been assumed by the other Party.

(c)Settlement.  Neither Party shall have the obligation to indemnify the other
Party in connection with any settlement made without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld or delayed. If
the Parties cannot agree as to the application of Section 15.1 or 15.2 as to any
claim, pending resolution of such dispute, the Parties may conduct separate
defenses of such claims, with each Party retaining the right to claim
indemnification from the other Party in accordance with Section 15.1 or 15.2
upon resolution of the underlying claim.

15.4Mitigation of Loss.  Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any claims (or potential losses or damages) under this Article
15.  Nothing in this Agreement shall or shall be deemed to relieve any Party of
any common law or other duty to mitigate any losses incurred by it.

57

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

15.5Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 15.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE (A) INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 15.1 OR 15.2, OR (B) DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS IN ARTICLE 11
OR intellectual property obligations in article 10; or (C) DAMAGES AVAILABLE FOR
A PARTY’S GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT OR FRAUD.

15.6Insurance. Each Party shall procure and maintain, during the Term, (a)
commercial general liability insurance, with limits of not less than [*]; (b)
workers’ compensation insurance in compliance with local state/jurisdiction
requirements in which the work is to be performed; (c) employer's liability
insurance in amounts not less than [*]; and (d) automobile liability insurance
for bodily injury, property damage and automobile contractual liability covering
all hired autos with a combined single limit of liability for each accident of
not less than [*]. Carriers shall be rated by AM Best A-VII (or equivalent) or
better.  All general liability policies shall name the other Party, its
officers, directors, employees and volunteers, as additional insureds (it being
understood that a blanket additional insured endorsement will meet this
obligation). Each Party shall provide the other Party with evidence of such
insurance by furnishing a certificate of insurance upon request and shall
provide the other Party with written notice in accordance with the applicable
policy provisions of any cancellation, non-renewal or material changes in such
insurance. Insurance coverage shall be on an occurrence form, and if any such
coverage is on a claims made form, then coverage must be maintained for at least
[*] years following the expiration or earlier termination of the
Agreement.  Where permitted by law, workers’ compensation insurance shall
contain a waiver of the insurer’s subrogation rights against the other Party.
Neither Party’s insurance will be construed to create a limit of liability with
respect to its indemnification obligations under this Article 15.

Article 16
GENERAL PROVISIONS

16.1Force Majeure.  Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, potentially including embargoes, war, acts of war (whether war
be declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, earthquakes or
other acts of God, or acts, generally applicable action or inaction by any
governmental authority (but excluding any government action or inaction that is
specific to such Party, its Affiliates or sublicensees, such as revocation or
non-renewal of such Party’s license to conduct business), or omissions or delays
in acting by the other Party, or unavailability of materials related to the
manufacture of the Licensed Products or components thereof.  The affected Party
shall notify the other Party in writing of such force majeure circumstances as
soon as reasonably practical, and shall promptly undertake

58

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and continue diligently all Commercially Reasonable Efforts necessary to cure
such force majeure circumstances or to perform its obligations in spite of the
ongoing circumstances.

16.2Assignment.  This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the prior written consent of the other Party.  Notwithstanding the
foregoing, either Party may, without consent of the other Party, assign this
Agreement and its rights and obligations hereunder in whole or in part to an
Affiliate of such Party, or in whole to its successor in interest in connection
with the sale of all or substantially all of its stock or its assets to which
this Agreement relates, or in connection with a merger, acquisition or similar
transaction.  In addition, Kite may, without the consent of Sangamo, assign its
rights and obligations under this Agreement to a Third Party, where Kite or its
Affiliate is required, or makes a good faith determination based on advice of
counsel, to divest a Licensed Product in order to comply with Law or the order
of any Governmental Authority as a result of a merger or acquisition or similar
transaction.  Any attempted assignment not in accordance with this Section 16.2
shall be null and void and of no legal effect.  Any permitted assignee shall
assume all assigned obligations of its assignor under this Agreement.  The terms
and conditions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respected successors and permitted assigns.

16.3Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use all reasonable efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

16.4Notices.  All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

If to Sangamo:

Sangamo Therapeutics, Inc.
501 Canal Blvd.
Richmond, CA 94804
Attn:General Counsel
Fax:(510) 236-8951

with copies to:

Sangamo Therapeutics, Inc.
501 Canal Blvd.
Richmond, CA 94804
Attn:Chief Financial Officer
Fax:(510) 236-8951

59

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
Attn:Marya Postner, Ph.D.
Fax:(650) 849-7400

If to Kite:

Kite Pharma, Inc.
2400 Broadway
Santa Monica, CA 90404
Attn:Head of Legal
Fax:(310) 824-9994

with a copy to:

Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Attn:General Counsel
Fax:(650) 522-5771

 

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) on the Business Day when delivered if
personally delivered or sent by facsimile on a Business Day (or if delivered or
sent on a non-Business Day, then on the next Business Day); (b) on the Business
Day after dispatch if sent by nationally-recognized overnight courier; or (c) on
the fifth (5th) Business Day following the date of mailing, if sent by mail.

16.5Dispute Resolution.  The Parties recognize that disputes as to certain
matters may from time to time arise that relate to either Party’s rights and/or
obligations hereunder, including the interpretation, alleged breach,
enforcement, termination or validity of this Agreement (a “Dispute”).  For
clarity, Dispute shall not include matters within the JSC’s authority, which are
resolved under Section 3.4.  It is the objective of the Parties to establish
procedures to facilitate the resolution of such Disputes arising under this
Agreement in an expedient manner by mutual cooperation.  To accomplish this
objective, the Parties agree that if a Dispute arises under this Agreement, and
the Parties are unable to resolve such Dispute within thirty (30) days after
such Dispute is first identified by either Party in writing to the other, the
Parties shall refer such Dispute to the Executive Officers of the Parties for
attempted resolution by good faith negotiations within thirty (30) days after
such notice is received. If the Executive Officers are not able to resolve such
Dispute within thirty (30) days, then either Party shall be entitled to all
available remedies, subject to Section 16.7.  Notwithstanding the foregoing, and
without waiting for the expiration of the time periods set forth above, each
Party have the right to apply to any court of competent jurisdiction for
appropriate interim or provisional relief, as necessary to protect its rights or
property.

60

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

16.6Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of [*], without reference to any rules of conflict of
laws; provided that the United Nations Convention on Contracts for International
Sale of Goods shall not apply.

16.7Jurisdiction.  The Parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of [*] and [*], in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
herein, and in respect of the transactions hereby, and hereby waive, and agree
not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or thereof, that it is not subject thereto
or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the Parties irrevocably agree that all claims with respect to such
action or proceeding shall be heard and determined in such a [*] court.  The
Parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 16.4 or in such other manner as may
be permitted by applicable Law, shall be valid and sufficient service thereof. 
With respect to any particular action, suit or proceeding, venue shall lie
solely in [*]. A Party hereto may apply either to a court of competent
jurisdiction or to an arbitrator, if one has been appointed, for prejudgment
remedies and emergency relief pending final determination of a claim pursuant to
this Section 16.7.

16.8Entire Agreement; Amendments.  This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
subject matter hereof.  Any other express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
with respect to the subject matter hereof are superseded by the terms of this
Agreement.  The Exhibits to this Agreement are incorporated herein by reference
and shall be deemed a part of this Agreement.  This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by
authorized representative(s) of both Parties hereto.  The Parties agree that,
effective as of the Execution Date, that certain Mutual Confidentiality
Agreement between the Parties dated as of [*] and that certain Mutual
Confidential Disclosure Agreement between Kite’s Affiliate, Gilead Sciences,
Inc., and Sangamo, dated as of [*] (collectively, the “Confidentiality
Agreement”) are hereby terminated by this Agreement, and that disclosures made
prior to the Execution Date pursuant to the Confidentiality Agreements shall be
deemed to be Confidential Information and shall be subject to the
confidentiality and non-use provisions of this Agreement.

16.9Headings.  The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

16.10Independent Contractors. It is expressly agreed that Sangamo and Kite shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency.  Neither Sangamo
nor Kite shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

61

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

16.11Waiver.  No provision of this Agreement will be waived by any act, omission
or knowledge of a Party, its Affiliates or their respective agents or employees
except by an instrument in writing expressly waiving such provision and signed
by a duly authorized officer of the waiving Party.  The waiver by either Party
hereto of any right hereunder, or of any failure of the other Party to perform,
or of any breach by the other Party, shall not be deemed a waiver of any other
right hereunder or of any other breach by or failure of such other Party whether
of a similar nature or otherwise.

16.12Cumulative Remedies.  No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under law.

16.13Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

16.14Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.

16.15Translations.  This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties.  All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language.  If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.

16.16Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

16.17Counterparts. This Agreement may be executed in two or more counterparts by
original signature, facsimile or PDF files, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

16.18Guarantee by Gilead.  In consideration of the rights granted to Kite
hereunder, Gilead hereby unconditionally and irrevocably guarantees to Sangamo
the full payment and performance, as and when due hereunder, of all obligations
of Kite under this Agreement.  This guarantee shall be enforceable upon the
failure by Kite to pay or perform any obligation it may have under this
Agreement in accordance with its terms, and shall be effective regardless of the
solvency or insolvency of Kite at any time, or the subsequent reorganization,
merger, consolidation or other restructuring of Kite.  Gilead hereby expressly
waives any requirement that Sangamo exhaust any right, power or remedy under
this Agreement, or proceed against Kite under this Agreement, for any obligation
or performance hereunder prior to proceeding directly against Gilead under this
Section 16.18. For clarity, this provision shall apply for so long as Kite is a
Party

62

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

to this Agreement, and shall otherwise terminate upon any permitted assignment
under Section 16.2 to a Third Party.

16.19Bankruptcy.  All rights and licenses granted under or pursuant to this
Agreement by a Party are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The Parties
agree that each Party, as licensee of intellectual property under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that in the event of a
rejection of this Agreement by a Party in any bankruptcy proceeding by or
against such Party under the U.S. Bankruptcy Code, (i) the other Party shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property
that are necessary for the other Party to practice its license to such
intellectual property, which, if not already in such other Party’s possession,
shall be promptly delivered to it upon its written request therefor, and (ii)
such Party shall not interfere with the other Party’s rights to such
intellectual property, and shall assist and not interfere with such other Party
in obtaining such intellectual property and such embodiments of such
intellectual property from another entity.  The term “embodiments” of
intellectual property means all tangible embodiments of the intellectual
property licensed hereunder to the extent of the license scope, and shall
exclude, without limitation, all inventory of Licensed Products and filings with
Regulatory Authorities. All rights, powers and remedies provided in this Section
16.19 are in addition to and not in substitution for any and all other rights,
powers and remedies now or hereafter existing at Law or in equity (including the
Bankruptcy Code) in the event of the commencement of a case under the U.S.
Bankruptcy Code.

 

<REMAINDER OF PAGE INTENTIONALLY LEFT BLANK>

 

 

63

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties and Gilead intending to be bound have caused
this Collaboration and License Agreement to be executed by their duly authorized
representatives as of the Execution Date.

Sangamo Therapeutics, Inc.

By:        /s/ Alexander Macrae

 

Name:     Alexander Marcrae

 

Title:       President + CEO

 

Kite Pharma, Inc.

By:     /s/ Robin Washington

 

Name:    Robin Washington

 

Title:    Director

 

 

 

Solely for purposes of Section 16.18:

Gilead Sciences, Inc.

By:       /s/ John F. Milligan

 

Name:   John F. Milligan, Ph.D.

 

Title:  President and Chief Executive Officer

 

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

Exhibit A:Excluded Third Party Licenses

Exhibit B:Existing Third Party Licenses

Exhibit C:Sangamo Patents as of the Effective Date

Exhibit D:Certain Terms of Third Party Licenses

Exhibit E:Initial Research Plans

Exhibit F:Material Supply Terms

Exhibit G:Form of Development Report

Exhibit H:Form of Commercialization Report

Exhibit I:Select Other Sangamo Patents as of the Effective Date

Exhibit J: Base Patent Jurisdictions

 

 

Schedules
Schedule 14.2(d)

Schedule 14.2(g)

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit AExcluded Third Party Licenses

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit BExisting Third Party Licenses

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit C

Sangamo Patents as of the Effective Date

 

Ref. number

Assignee(s)

Country

Status

Title

Application

Filing Date

Publication number

Patent number

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

(18 pages omitted)

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT D

Certain Terms of Third Party Licenses

 

Capitalized terms used in this Exhibit D but not defined herein or elsewhere in
the Agreement shall have the meanings ascribed to them in the applicable Third
Party License.

 

[*] (6 pages omitted)




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT D-1

Copy of Provisions from [*]

 

[*] (2 pages omitted)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT E

Initial Research Plans

 

[*] (20 pages omitted)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit F

Material GMP Supply Terms

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit G

 

Form of Development Report

 

In accordance with Section 5.5 of the Collaboration and License Agreement
between Kite Pharma, Inc. and Sangamo Therapeutics, Inc., dated February [__],
2018, we are hereby providing you with the [*] Development Report detailing the
progress and results of the clinical development activities undertaken by or on
behalf of Kite, its Affiliates and Sublicensees to further the development of
Licensed Products.

 

LICENSED PRODUCT 1 [INSERT CANDIDATE TARGET AND PRODUCT TYPE, e.g. “[*] LICENSED
PRODUCT”]

 

Overall

 

•

Summary of development activities

 

Clinical

 

•

Material safety-related development results

 

•

To the extent published:  clinical outcomes, safety/toxicities, and clinical
pharmacokinetics.  

 

•

Additional studies for which there are approved budgets and which are planned
for initiation in the next year: summary of study designs, primary and secondary
endpoints, duration and other relevant study considerations if these are
available.

 

Regulatory

 

•

Summary of regulatory authority submissions

 

 

LICENSED PRODUCT 2 [INSERT CANDIDATE TARGET AND PRODUCT TYPE]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Exhibit H

 

Form of Commercialization Report

 

In accordance with Section 8.3 of the Collaboration and License Agreement
between Kite Pharma, Inc. and Sangamo Therapeutics, Inc., dated February [__],
2018, we are hereby providing you with the [*] Commercialization Report
detailing the progress and results of the activities undertaken by or on behalf
of Kite, its Affiliates and Sublicensees to support the commercialization of
Licensed Products.

 

LICENSED PRODUCT 1 [INSERT CANDIDATE TARGET AND PRODUCT TYPE, e.g. “[*] LICENSED
PRODUCT”]

 

Overall

 

•

Summary of commercialization activities

 

•

High-level description of commercialization strategy and key objectives

 

 

Pre-Launch (for Major Market Countries)

 

•

List of countries anticipated for commercial activity in the Major Market
Countries

 

•

Target Population

 

o

Anticipated on-label indication(s)

 

•

Timing

 

o

Anticipated date of approval

 

Post-Launch for Major Market Countries)

 

•

High level commercialization timeline.

 

•

Launch status for Major Market Countries

 

 

LICENSED PRODUCT 2 [INSERT CANDIDATE TARGET AND PRODUCT TYPE]

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

Exhibit I

 

Select Other Sangamo Patents as of the Effective Date

 

 

Ref. number

Assignee(s)

Country

Status

Title

Application

Filing Date

Publication number

Patent number

[*] 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Exhibit J

 

Base Patent Jurisdictions

 

 

 

•

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Disclosures

 

Schedule 14.2(d)

 

[*]

 

 

Schedule 14.2(g)

 

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.